 

--------------------------------------------------------------------------------


EXECUTION COPY
 
 
 
 
 
 
 
 
 
FIRST INDUSTRIAL, L.P.


TENTH AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS PURSUANT TO A
REGISTRATION OR EXEMPTION THEREFROM.





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page


ARTICLE I - INTERPRETIVE PROVISIONS
 
Section 1.1
Certain Definitions
1
Section 1.2
Rules of Construction
12
ARTICLE II - CONTINUATION
 
Section 2.1
Continuation
13
Section 2.2
Name
13
Section 2.3
Place of Business; Registered Agent
13
ARTICLE III - BUSINESS PURPOSE
 
Section 3.1
Business
13
Section 3.2
Authorized Activities
13
ARTICLE IV - CAPITAL CONTRIBUTIONS
 
Section 4.1
Capital Contributions
14
Section 4.2
Additional Partnership Interests
14
Section 4.3
No Third Party Beneficiaries
15
Section 4.4
Capital Accounts
15
Section 4.5
Return of Capital Account; Interest
16
Section 4.6
Preemptive Rights
16
Section 4.7
REIT Share Purchases
16
ARTICLE V - ALLOCATIONS AND DISTRIBUTIONS
 
Section 5.1
Limited Liability
16
Section 5.2
Profits, Losses and Distributive Shares
17
Section 5.3
Distributions
22
Section 5.4
Distribution upon Redemption
23
Section 5.5
Distributions upon Liquidation
23
Section 5.6
Amounts Withheld
23
ARTICLE VI - PARTNERSHIP MANAGEMENT
 
Section 6.1
Management and Control of Partnership Business
24
Section 6.2
No Management by Limited Partners; Limitation of Liability
24
Section 6.3
Limitations on Partners
25
Section 6.4
Business with Affiliates
25
Section 6.5
Compensation; Reimbursement of Expenses
25
Section 6.6
Liability for Acts and Omissions
26
Section 6.7
Indemnification
26
ARTICLE VII - ADMINISTRATIVE, FINANCIAL AND TAX MATTERS
 
Section 7.1
Books and Records
27
Section 7.2
Annual Audit and Accounting
27
Section 7.3
Partnership Funds
27
Section 7.4
Reports and Notices
27
Section 7.5
Tax Matters
27
Section 7.6
Withholding
28
ARTICLE VIII - TRANSFER OF PARTNERSHIP INTERESTS; ADMISSIONS OF PARTNERS
 
Section 8.1
Transfer by General Partner
28
Section 8.2
Obligations of a Prior General Partner
29


-i-

--------------------------------------------------------------------------------





Section 8.3
Successor General Partner
29
Section 8.4
Restrictions on Transfer and Withdrawal by Limited Partner
29
Section 8.5
Substituted Limited Partner
30
Section 8.6
Timing and Effect of Transfers
31
Section 8.7
Additional Limited Partners
31
Section 8.8
Amendment of Agreement and Certificate
31
ARTICLE IX - REDEMPTION
 
Section 9.1
Right of Redemption
31
Section 9.2
Timing of Redemption
32
Section 9.3
Redemption Price
32
Section 9.4
Assumption of Redemption Obligation
32
Section 9.5
Further Assurances; Certain Representations
33
Section 9.6
Effect of Redemption
33
Section 9.7
Registration Rights
33
Section 9.8
Redemption upon REIT Share Repurchases by the General Partner.
33
ARTICLE X - DISSOLUTION AND LIQUIDATION
 
Section 10.1
Term and Dissolution
34
Section 10.2
Liquidation of Partnership Assets
34
Section 10.3
Effect of Treasury Regulations
35
Section 10.4
Time for Winding-Up
36
ARTICLE XI - AMENDMENTS AND MEETINGS
 
Section 11.1
Amendment Procedure
36
Section 11.2
Meetings and Voting
37
Section 11.3
Voting of LB Units
37
ARTICLE XII - MISCELLANEOUS PROVISIONS
 
Section 12.1
Title to Property
37
Section 12.2
Other Activities of Limited Partners
37
Section 12.3
Power of Attorney
38
Section 12.4
Notices
39
Section 12.5
Further Assurances
39
Section 12.6
Titles and Captions
39
Section 12.7
Applicable Law
39
Section 12.8
Binding Agreement
39
Section 12.9
Waiver of Partition
39
Section 12.10
Counterparts and Effectiveness
39
Section 12.11
Survival of Representations
39
Section 12.12
Entire Agreement
39

 
 

-ii-

--------------------------------------------------------------------------------




Exhibit 1A - First Highland Partners
Exhibit 1B - Schedule of Partners
Exhibit 1C - LB Partners
Exhibit 1D - Contributor Partners
Exhibit 2 - Form of Redemption Notice
Exhibit 3 - Form of Registration Rights Agreement



-iii-

--------------------------------------------------------------------------------



FIRST INDUSTRIAL, L.P.


TENTH AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT
 
The undersigned, being the sole general partner of First Industrial, L.P. (the
“Partnership”), a limited partnership formed under the Delaware Revised Uniform
Limited Partnership Act, does hereby amend and restate the Ninth Amended and
Restated Partnership Agreement (as described below) this 13th day of January,
2006 as follows:
 
R E C I T A L S:
 
A. The Partnership was formed pursuant to a Certificate of Limited Partnership
filed on November 23, 1993 with the Secretary of State of the State of Delaware
under the name “ProVest, L.P.” and a Limited Partnership Agreement dated
November 23, 1993 (the “Original Partnership Agreement”).
 
B. The Original Partnership Agreement was amended and restated as of January 28,
1994 (such amended and restated partnership agreement, the “Prior Partnership
Agreement”).
 
C. A Second Amended and Restated Limited Partnership Agreement was executed as
of June 30, 1994, a Third Amended and Restated Partnership Agreement was
executed as of May 14, 1997, a Fourth Amended and Restated Partnership Agreement
was executed as of June 6, 1997, a Fifth Amended and Restated Partnership
Agreement was executed as of February 4, 1998, a Sixth Amended and Restated
Partnership Agreement was executed as of March 18, 1998, a Seventh Amended and
Restated Partnership Agreement was executed as of May 26, 2004, an Eighth
Amended and Restated Partnership Agreement was executed as of June 2, 2004, a
Ninth Amended and Restated Partnership Agreement was executed as of November 8,
2005 (the “Ninth Partnership Agreement”).
 
D. The General Partner desires to amend and restate the Ninth Partnership
Agreement to (i) reflect the interests granted to the Class J Limited Partner
(as hereinafter defined) and (ii) set forth the understandings and agreements,
including certain rights and obligations, among the Partners (as hereinafter
defined) with respect to the Partnership.
 
ARTICLE I   - INTERPRETIVE PROVISIONS
 
Section 1.1  Certain Definitions. The following terms have the definitions
hereinafter indicated whenever used in this Agreement with initial capital
letters:
 
Act: The Delaware Revised Uniform Limited Partnership Act, Sections 17-101 to
17-1109 of the Delaware Code Annotated, Title 6, as amended from time to time.
 
Additional Limited Partner: A Person admitted to the Partnership as a Limited
Partner in accordance with Section 8.7 hereof and who is shown as such on the
books and records of the Partnership.
 
Adjusted Capital Account: With respect to any Partner, such Partner’s Capital
Account maintained in accordance with Section 4.4 hereof, as of the end of the
relevant Fiscal Year of the Partnership, after giving effect to the following
adjustments:
 


--------------------------------------------------------------------------------



(A) Credit to such Capital Account such Partner’s share of Partnership Minimum
Gain determined in accordance with Treasury Regulations Section 1.704-2(g)(1)
and such Partner’s share of Partner Minimum Gain determined in accordance with
Treasury Regulations Section 1.704-2(i)(5).
 
(B) Debit to such Capital Account the items described in Treasury Regulations
Section 1.704- 1(b)(2)(ii)(d)(4), (5) and (6).
 
The foregoing definition of “Adjusted Capital Account” is intended to comply
with the provisions of Treasury Regulations Sections 1.704-1(b)(2)(ii) and
1.704-2 and shall be interpreted consistently therewith.
 
Adjusted Capital Account Deficit: With respect to any Partner, the deficit
balance, if any, in that Partner’s Adjusted Capital Account as of the end of the
relevant Fiscal Year of the Partnership.
 
Affiliate: With respect to any referenced Person, (i) a member of such Person’s
immediate family; (ii) any Person who directly or indirectly owns, controls or
holds the power to vote ten percent (10%) or more of the outstanding voting
securities of the Person in question; (iii) any Person ten percent (10%) or more
of whose outstanding securities are directly or indirectly owned, controlled, or
held with power to vote by the Person in question; (iv) any Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with the Person in question; (v) if the Person in question is a
corporation, any executive officer or director of such Person or of any
corporation directly or indirectly controlling such Person; and (vi) if the
Person in question is a partnership, any general partner of the partnership or
any limited partner owning or controlling ten percent (10%) or more of either
the capital or profits interest in such partnership. As used herein, “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.
 
Aggregate Protected Amount: With respect to the Contributor Partners, as a
group, the aggregate balances of the Protected Amounts, if any, of the
Contributor Partners, as determined on the date in question.
 
Agreed Value: In the case of any (i) Contributed Property acquired pursuant to a
Contribution Agreement, the value of such Contributed Property as set forth in
such Contribution Agreement or, if no such value is set forth for such
Contributed Property, the portion of the consideration provided for under such
Contribution Agreement allocable to such Contributed Property, as determined by
the General Partner in its reasonable discretion, (ii) Contributed Property
acquired other than pursuant to a Contribution Agreement, the fair market value
of such property at the time of contribution, as determined by the General
Partner using such method of valuation as it may adopt in its reasonable
discretion and (iii) property distributed to a Partner by the Partnership, the
Partnership’s Book Value of such property at the time such property is
distributed without taking into account, in the case of each of (i), (ii) and
(iii), the amount of any related indebtedness assumed by the Partnership (or the
Partner in the case of clause (iii)) or to which the Contributed Property (or
distributed property in the case of clause (iii)) is taken subject.
 
Agreement: This Tenth Amended and Restated Limited Partnership Agreement and all
Exhibits attached hereto, as the same may be amended or restated and in effect
from time to time.
 
Assignee: Any Person to whom one or more Partnership Units have been Transferred
as permitted under this Agreement but who has not become a Substituted Limited
Partner in accordance with the provisions hereof.
 
Bankruptcy: Either (i) a referenced Person’s making an assignment for the
benefit of creditors, (ii) the filing by a referenced Person of a voluntary
petition in bankruptcy, (iii) a referenced Person’s being adjudged insolvent or
having entered against him an order for relief in any bankruptcy or insolvency
proceeding, (iv) the filing by a referenced Person of an answer seeking any
reorganization, composition, readjustment, liquidation, dissolution, or similar
relief under any law or regulation, (v) the filing by a referenced Person of an
answer or other pleading admitting or failing to contest the material
allegations of a petition filed against him in any proceeding of
 

-2-

--------------------------------------------------------------------------------



reorganization, composition, readjustment, liquidation, dissolution, or for
similar relief under any statute, law or regulation or (vi) a referenced
Person’s seeking, consenting to, or acquiescing in the appointment of a trustee,
receiver or liquidator for all or substantially all of his property (or court
appointment of such trustee, receiver or liquidator).
 
Book-Tax Disparity: With respect to any item of Contributed Property, or
property the Book Value of which has been adjusted in accordance with Section
4.4(D), as of the date of determination, the difference between the Book Value
of such property and the adjusted basis of such property for federal income tax
purposes.
 
Book Value: With respect to any Contributed Property, the Agreed Value of such
property reduced (but not below zero) by all Depreciation with respect to such
property properly charged to the Partners’ Capital Accounts, and with respect to
any other asset, the asset’s adjusted basis for federal income tax purposes;
provided, however, (a) the Book Value of all Partnership Assets shall be
adjusted in the event of a revaluation of Partnership Assets in accordance with
Section 4.4(D) hereof, (b) the Book Value of any Partnership Asset distributed
to any Partner shall be the fair market value of such asset on the date of
distribution as determined by the General Partner and (c) such Book Value shall
be adjusted by the Depreciation taken into account with respect to such asset
for purposes of computing Profits and Losses.
 
Capital Account: The account maintained by the Partnership for each Partner
described in Section 4.4 hereof.
 
Capital Contribution: The total amount of cash or cash equivalents and the
Agreed Value (reduced to take into account the amount of any related
indebtedness assumed by the Partnership, or to which the Contributed Property is
subject) of Contributed Property which a Partner contributes or is deemed to
contribute to the Partnership pursuant to the terms of this Agreement.
 
Cash Payment: The payment to a Redeeming Party of a cash amount determined by
multiplying (i) the number of Partnership Units tendered for redemption by such
Redeeming Party pursuant to a validly proffered Redemption Notice by (ii) the
Unit Value on the date the Redemption Notice is received by the General Partner.
 
Certificate: The Partnership’s Certificate of Limited Partnership filed in the
office of the Secretary of State of the State of Delaware, as amended from time
to time.
 
Class C Deemed Original Issue Date: (i) In the case of any Class C Unit which is
part of the first issuance of such units or part of a subsequent issuance of
such units prior to October 1, 1997, the date of such first issuance and (ii) in
the case of any such unit which is part of a subsequent issuance of such units
on or after October 1, 1997, the later of (x) October 1, 1997 and (y) the last
Class C Distribution Period Commencement Date which precedes the date of
issuance of such unit and which succeeds the last Class C Distribution Period
for which full cumulative Class C Priority Return Amounts have been paid;
provided, however, that, in the case of any such unit which is part of a
subsequent issuance on or after October 1, 1997, the date of issuance of which
falls between (a) the record date for dividends payable on the Series C
Preferred Shares on the first succeeding dividend payment date on such stock and
(b) such dividend payment date, the “Class C Deemed Original Issue Date” means
the date of the Class C Distribution Period Commencement Date that immediately
follows the date of issuance of such unit.
 
Class C Distribution Period: The Class C Initial Distribution Period and each
quarterly distribution period thereafter, commencing on January 1, April 1, July
1 and October 1 of each year and ending on and including the day preceding the
next Class C Distribution Period Commencement Date.
 
Class C Distribution Period Commencement Date: January 1, April 1, July 1 and
October 1 of each year commencing October 1, 1997.
 

-3-

--------------------------------------------------------------------------------



Class C Initial Distribution Period: The period from the Class C Deemed Original
Issue Date for a Class C Unit to, but excluding, October 1, 1997.
 
Class C Limited Partner: First Industrial Realty Trust, Inc., a Maryland
corporation, in its capacity as a limited partner in the Partnership holding
Class C Units.
 
Class C Priority Return Amount: With respect to each Class C Unit, (i) for the
Class C Initial Distribution Period, the pro rata portion of the amount referred
to in clause (ii) of this definition, computed in accordance with the last
sentence of Section 5.3(A) hereof, and (ii) for each Class C Distribution Period
thereafter, an amount equal to 2.15625% of that portion of the Capital
Contribution of the Class C Limited Partner allocable to each such unit. Class C
Priority Return Amounts on each Class C Unit that are not distributed as
provided in Section 5.3(A) shall be cumulative from the Class C Deemed Original
Issue Date of such unit.
 
Class C Redemption: As defined in Section 9.1(C) hereof.
 
Class C Redemption Price: As defined in Section 9.1(C) hereof.
 
Class C Unit: The Partnership Interest held by the Class C Limited Partner, each
full Class C Unit representing a $2,500 Capital Contribution.
 
Class F Distribution Date: Each dividend payment date for the Series F Preferred
Shares.
 
Class F Limited Partner: First Industrial Realty Trust, Inc., a Maryland
corporation, in its capacity as a limited partner in the Partnership holding
Class F Units.
 
Class F Priority Return Amount: With respect to each Class F Unit, that portion
of the Capital Contribution of the Class F Limited Partner, allocable to each
such unit, multiplied by the Dividend Rate in effect for the Series F Preferred
Shares, in each case during the period with respect to which the Class F
Priority Return Amount is to be determined.
 
Class F Redemption: As defined in Section 9.1(D) hereof.
 
Class F Redemption Price: As defined in Section 9.1(D) hereof.
 
Class F Unit: The Partnership Interest held by the Class F Limited Partner, each
full Class F Unit representing a $100,000 Capital Contribution.
 
Class G Distribution Date: Each dividend payment date for the Series G Preferred
Shares.
 
Class G Limited Partner: First Industrial Realty Trust, Inc., a Maryland
corporation, in its capacity as a limited partner in the Partnership holding
Class G Units.
 
Class G Priority Return Amount: With respect to each Class G Unit, that portion
of the Capital Contribution of the Class G Limited Partner, allocable to each
such unit, multiplied by the Dividend Rate in effect for the Series G Preferred
Shares, in each case during the period with respect to which the Class G
Priority Return Amount is to be determined.
 
Class G Redemption: As defined in Section 9.1(E) hereof.
 
Class G Redemption Price: As defined in Section 9.1(E) hereof.
 

-4-

--------------------------------------------------------------------------------



Class G Unit: The Partnership Interest held by the Class G Limited Partner, each
full Class G Unit representing a $100,000 Capital Contribution.
 
Class I Distribution Date: Each dividend payment date for the Series I Preferred
Shares.
 
Class I Limited Partner: First Industrial Realty Trust, Inc., a Maryland
corporation, in its capacity as a limited partner in the Partnership holding
Class I Units.
 
Class I Priority Return Amount: With respect to each Class I Unit, that portion
of the Capital Contribution of the Class I Limited Partner, allocable to each
such unit, multiplied by the Dividend Rate in effect for the Series I Preferred
Shares, in each case during the period with respect to which the Class I
Priority Return Amount is to be determined.
 
Class I Redemption: As defined in Section 9.1(F) hereof.
 
Class I Redemption Price: As defined in Section 9.1(F) hereof.
 
Class I Unit: The Partnership Interest held by the Class I Limited Partner, each
full Class I Unit representing a $250,000 Capital Contribution.
 
Class J Distribution Date: Each dividend payment date for the Series J Preferred
Shares.
 
Class J Limited Partner: First Industrial Realty Trust, Inc., a Maryland
corporation, in its capacity as a limited partner in the Partnership holding
Class J Units.
 
Class J Priority Return Amount: With respect to each Class J Unit, that portion
of the Capital Contribution of the Class J Limited Partner, allocable to each
such unit, multiplied by the Dividend Rate in effect for the Series J Preferred
Shares, in each case during the period with respect to which the Class J
Priority Return Amount is to be determined.
 
Class J Redemption: As defined in Section 9.1(G) hereof.
 
Class J Redemption Price: As defined in Section 9.1(G) hereof.
 
Class J Unit: The Partnership Interest held by the Class J Limited Partner, each
full Class J Unit representing a $250,000 Capital Contribution.
 
Code: The Internal Revenue Code of 1986, as amended from time to time.
 
Consent: Either the written consent of a Person or the affirmative vote of such
Person at a meeting duly called and held pursuant to this Agreement, as the case
may be, to do the act or thing for which the consent is required or solicited,
or the act of granting such consent, as the context may require.
 
Contributed Property: Each property or other asset (excluding cash and cash
equivalents) contributed or deemed contributed to the Partnership.
 
Contribution Agreements: Those certain agreements among one or more of the
Initial Limited Partners (or Persons in which such Initial Limited Partners have
direct or indirect interests) and the Partnership pursuant to which, inter alia,
the Initial Limited Partners (or such Persons), directly or indirectly, are
contributing property to the Partnership on the Effective Date in exchange for
Partnership Units.
 

-5-

--------------------------------------------------------------------------------



Contributor Partner(s): That or those Limited Partner(s) listed as Contributor
Partner(s) on Exhibit 1D attached hereto and made a part hereof, as such Exhibit
may be amended from time to time by the General Partner, whether by express
amendment to this Partnership Agreement or by execution of a written instrument
by and between any additional Contributor Partner(s) being affected thereby and
the General Partner, acting on behalf of the Partnership and without the prior
consent of the Limited Partners (whether or not Contributor Partners other than
the Contributor Partner(s) being affected thereby). For purposes hereof, any
successor, assignee, or transferee of the Interest of a Contributor Partner
(other than the Partnership in connection with a redemption pursuant to Article
IX hereof) shall be considered a Contributor Partner for purposes hereof.
 
Conversion Factor: The factor applied for converting Partnership Units to REIT
Shares, which shall initially be 1.0; provided, however, in the event that the
REIT (i) declares or pays a dividend on its outstanding REIT Shares in REIT
Shares or makes a distribution to all holders of its outstanding REIT Shares in
REIT Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date (assuming for such purposes that such dividend, distribution,
subdivision or combination has occurred as of such time), and the denominator of
which shall be the actual number of REIT Shares (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination; provided, further, in the event that
the Partnership (a) declares or pays a distribution on the outstanding
Partnership Units in Partnership Units or makes a distribution to all Partners
in Partnership Units, (b) subdivides the outstanding Partnership Units or (c)
combines the outstanding Partnership Units into a smaller number of Partnership
Units, the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the actual number of
Partnership Units issued and outstanding on the record date (determined without
giving effect to such dividend, distribution, subdivision or combination), and
the denominator of which shall be the actual number of Partnership Units
(determined after giving effect to such dividend, distribution, subdivision or
combination) issued and outstanding on such record date. Any adjustment to the
Conversion Factor shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.
 
Depreciation: For each Fiscal Year or other period, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Book Value
of an asset differs from its adjusted basis for federal income tax purposes at
the beginning of such year or other period, Depreciation shall be adjusted as
necessary so as to be an amount which bears the same ratio to such beginning
Book Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such year or other period bears to the beginning adjusted
tax basis; provided, however, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such year or other period is
zero, Depreciation for such year or other period shall be determined with
reference to such beginning Book Value using any reasonable method approved by
the General Partner.
 
Distributable Cash: With respect to any period, and without duplication:
 
    (i)    all cash receipts of the Partnership during such period from all
sources;
 
    (ii)    less all cash disbursements of the Partnership during such period,
including, without limitation, disbursements for operating expenses, taxes, debt
service (including, without limitation, the payment of principal, premium and
interest), redemption of Partnership Interests and capital expenditures;
 
    (iii)    less amounts added to reserves in the sole discretion of the
General Partner, plus amounts withdrawn from reserves in the reasonable
discretion of the General Partner.
 
Effective Date: June 30, 1994.
 

-6-

--------------------------------------------------------------------------------



ERISA: The Employee Retirement Income Security Act of 1976, as amended from time
to time.
 
First Highland Limited Partners: Those Limited Partners identified on Exhibit 1A
hereto.
 
First Highland Properties: Those certain properties acquired by the Partnership
pursuant to that certain Contribution Agreement, dated as of March 19, 1996.
 
First Highland Units: The Partnership Units issued to the First Highland Limited
Partners in connection with the acquisition of the First Highland Properties by
the Partnership.
 
Fiscal Year: The calendar year or in the event of a termination of the
Partnership pursuant to Code Section 708, an appropriate portion of such year.
 
General Partner: First Industrial Realty Trust, Inc., a Maryland corporation,
and its respective successor(s) who or which become Successor General Partner(s)
in accordance with the terms of this Agreement.
 
General Partner Interest: A Partnership Interest held by the General Partner
including both its General Partner and Limited Partner Interests. A General
Partner Interest may be expressed as a number of Partnership Units.
 
Involuntary Withdrawal: As to any (i) individual shall mean such individual’s
death, incapacity or adjudication of incompetence, (ii) corporation shall mean
its dissolution or revocation of its charter (unless such revocation is promptly
corrected upon notice thereof), (iii) partnership shall mean the dissolution and
commencement of winding up of its affairs, (iv) trust shall mean the termination
of the trust (but not the substitution of trustees), (v) estate shall mean the
distribution by the fiduciary of the estate’s complete interest in the
Partnership and (vi) any Partner shall mean the Bankruptcy of such Partner.
 
IRS: The Internal Revenue Service, which administers the internal revenue laws
of the United States.
 
LB Closing Date: January 31, 1997.
 
LB Partners: The persons identified on Exhibit 1C hereto, following their
admission to the Partnership as Additional Limited Partners.
 
LB Units: The Partnership Units issued to the LB Partners in connection with the
acquisition by the Partnership of certain properties on the LB Closing Date.
 
Limited Partner: Those Persons listed as such on Exhibit 1B attached hereto and
made a part hereof, as such Exhibit may be amended from time to time, including
any Person who becomes a Substituted Limited Partner or an Additional Limited
Partner in accordance with the terms of this Agreement; provided such term shall
not include the Class C Limited Partner, the Class F Limited Partner, the Class
G Limited Partner, the Class I Limited Partner or the Class J Limited Partner.
 
Limited Partner Interest: A Partnership Interest held by a Limited Partner that
is a limited partner interest. A Limited Partner Interest may be expressed as a
number of Partnership Units.
 
Nonrecourse Liability: A liability as defined in Treasury Regulations Section
1.704-2(b)(3).
 
Notice: A writing containing the information required by this Agreement to be
communicated to a Person and delivered to such Person in accordance with Section
12.4; provided, however, that any written communication containing such
information actually received by such Person shall constitute Notice for all
purposes of this Agreement.
 

-7-

--------------------------------------------------------------------------------



Partner Minimum Gain: The gain (regardless of character) which would be realized
by the Partnership if property of the Partnership subject to a partner
nonrecourse debt (as such term is defined in Treasury Regulations Section
1.704-2(b)(4)) were disposed of in full satisfaction of such debt on the
relevant date. The adjusted basis of property subject to more than one partner
nonrecourse debt shall be allocated in a manner consistent with the allocation
of basis for purposes of determining Partnership Minimum Gain hereunder. Partner
Minimum Gain shall be computed hereunder using the Book Value, rather than the
adjusted tax basis, of the Partnership property in accordance with Treasury
Regulations Section 1.704-2(d)(3).
 
Partner Nonrecourse Deductions: With respect to any partner nonrecourse debt (as
such term is defined in Treasury Regulations Section 1.704-2(b)(4)), the
increase in Partner Minimum Gain during the tax year plus any increase in
Partner Minimum Gain for a prior tax year which has not previously generated a
Partner Nonrecourse Deduction hereunder. The determination of which Partnership
items constitute Partner Nonrecourse Deductions shall be made in a manner
consistent with the manner in which Partnership Nonrecourse Deductions are
determined hereunder.
 
Partners: The General Partner, the Class C Limited Partner, the Class F Limited
Partner, the Class G Limited Partner, the Class I Limited Partner and the
Limited Partners as a group. The term “Partner” shall mean a General Partner,
the Class C Limited Partner, the Class F Limited Partner, the Class G Limited
Partner, the Class I Limited Partner, the Class J Limited Partner or a Limited
Partner. Such terms shall be deemed to include such other Persons who become
Partners pursuant to the terms of this Agreement.
 
Partnership: The Delaware limited partnership referred to herein as First
Industrial, L.P., as such partnership may from time to time be constituted.
 
Partnership Assets: At any particular time, any assets or property (tangible or
intangible, choate or inchoate, fixed or contingent) owned by the Partnership.
 
Partnership Interest or Interest: As to any Partner, such Partner’s ownership
interest in the Partnership and including such Partner’s right to distributions
under this Agreement and any other rights or benefits which such Partner has in
the Partnership, together with any and all obligations of such Person to comply
with the terms and provisions of this Agreement. A Partnership Interest may be
expressed as a number of Partnership Units.
 
Partnership Minimum Gain: The aggregate gain (regardless of character) which
would be realized by the Partnership if all of the property of the Partnership
subject to nonrecourse debt (other than partner nonrecourse debt as such term is
defined in Treasury Regulations Section 1.704-2(b)(4)) were disposed of in full
satisfaction of such debt and for no other consideration on the relevant date.
In the case of any Nonrecourse Liability of the Partnership which is not secured
by a mortgage with respect to any specific property of the Partnership, any and
all property of the Partnership to which the holder of said liability has
recourse shall be treated as subject to such Nonrecourse Liability for purposes
of the preceding sentence. Partnership Minimum Gain shall be computed separately
for each Nonrecourse Liability of the Partnership. For this purpose, the
adjusted basis of property subject to two or more liabilities of equal priority
shall be allocated among such liabilities in proportion to the outstanding
balance of such liabilities, and the adjusted basis of property subject to two
or more liabilities of unequal priority shall be allocated to the liability of
inferior priority only to the extent of the excess, if any, of the adjusted
basis of such property over the outstanding balance of the liability of superior
priority. Partnership Minimum Gain shall be computed hereunder using the Book
Value, rather than the adjusted tax basis, of the Partnership property in
accordance with Treasury Regulations Section 1.704-2(d)(3).
 
Partnership Nonrecourse Deductions: The amount of Partnership deductions equal
to the increase, if any, in the amount of the aggregate Partnership Minimum Gain
during the tax year (plus any increase in Partnership Minimum Gain for a prior
tax year which has not previously generated a Partnership Nonrecourse Deduction)
reduced (but not below zero) by the aggregate distributions made during the tax
year of the proceeds of a
 

-8-

--------------------------------------------------------------------------------



Nonrecourse Liability of the Partnership which are attributable to an increase
in Partnership Minimum Gain within the meaning of Treasury Regulations Section
1.704-2(d). The Partnership Nonrecourse Deductions for a Partnership tax year
shall consist first of depreciation or cost recovery deductions with respect to
each property of the Partnership giving rise to such increase in Partnership
Minimum Gain on a pro rata basis to the extent of each such increase, with any
excess made up pro rata of all items of deduction.
 
Partnership Unit: A fractional, undivided share of the Partnership Interests of
all Partners (other than the Class C Limited Partner, the Class F Limited
Partner, the Class G Limited Partner, the Class I Limited Partner and the Class
J Limited Partner) issued pursuant to Section 4.1 hereof.
 
Percentage Interest: As to any Partner, the percentage in the Partnership, as
determined by dividing the Partnership Units then owned by such Partner by the
total number of Partnership Units then outstanding, as the same may be
automatically adjusted from time to time to reflect the issuance and redemption
of Partnership Units in accordance with this Agreement, without requiring the
amendment of Exhibit 1B to reflect any such issuance or redemption.
 
Person: Any individual, partnership, corporation, trust or other entity.
 
Profits and Losses: For each Fiscal Year or other period, an amount equal to the
Partnership’s taxable income or loss (as the case may be) for such year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments:
 
a.  Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
definition shall be added to such taxable income or loss;
 
b.  Any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses pursuant to this definition, shall be subtracted
from such taxable income or loss;
 
c.  Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Book Value of the property disposed of
notwithstanding that the adjusted tax basis of such property differs from such
Book Value;
 
d.  In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of “Depreciation” herein; and
 
e.  In the event that any item of income, gain, loss or deduction that has been
included in the initial computation of Profit or Loss is subject to the special
allocation rules of Sections 5.2(C), 5.2(D) and 5.2(I) through 5.2(L), Profit or
Loss shall be recomputed without regard to such item.
 
Protected Amount: With respect to any Contributor Partner, the amount set forth
or otherwise described opposite the name of such Contributor Partner on Exhibit
1D attached hereto and made a part hereof, as such Exhibit may be modified from
time to time by an amendment to the Partnership Agreement or by execution of a
written instrument by and between the Contributor Partner being affected thereby
and the General Partner, acting on behalf of the Partnership and without the
prior written consent of the Limited Partners (whether or not Contributor
Partners other than the Contributor Partner being affected thereby); provided,
however, that no Contributor Partner shall be
 

-9-

--------------------------------------------------------------------------------



considered to have a Protected Amount from and following the first date upon
which such Partner is no longer a Partner of the Partnership.
 
Record Date: The record date established by the General Partner for
distributions pursuant to Section 5.3 hereof, which record date shall be the
same as the record date established by the General Partner for a distribution to
its stockholders of some or all of its portion of such distribution.
 
Recourse Liabilities: The amount of liabilities owed by the Partnership (other
than nonrecourse liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations Section
1.704-2(i)).
 
Redeeming Party: A Limited Partner or Assignee (other than the General Partner)
who tenders Partnership Units for redemption pursuant to a Redemption Notice.
 
Redemption Date: The date for redemption of Partnership Units as set forth in
Section 9.2.
 
Redemption Effective Date: The first date on which a Redeeming Party may elect
to redeem Partnership Units, which date shall be the later of (i) the first
anniversary of the date such Partnership Units are issued and (ii) the effective
date of any registration statement filed by the Partnership with respect to the
REIT Shares to be issued upon redemption of Partnership Units by a Redeeming
Party.
 
Redemption Notice: A Notice to the General Partner by a Redeeming Party,
substantially in the form attached as Exhibit 2, pursuant to which the Redeeming
Party requests the redemption of Partnership Units in accordance with Article
IX.
 
Redemption Obligation: The obligation of the Partnership to redeem the
Partnership Units as set forth in Section 9.1(A).
 
Redemption Period: The 45-day period immediately following the filing with the
SEC by the General Partner of an annual report of the General Partner on Form
10-K or a quarterly report of the General Partner on Form 10-Q or such other
period or periods as the General Partner may otherwise determine.
 
Redemption Restriction: A restriction on the ability of the Partnership to
redeem the Partnership Units as set forth in Section 9.1(A).
 
Registration Rights Agreement: A Registration Rights Agreement, substantially in
the form of Exhibit 3 hereto, pursuant to which First Industrial will agree to
register under the Securities Act of 1933, as amended, REIT Shares issued in
connection with Share Payments made under Article IX hereof.
 
REIT: A real estate investment trust, as defined in Code Section 856.
 
REIT Charter: The Articles of Incorporation of First Industrial filed with the
Department of Assessments and Taxation of the State of Maryland on August 10,
1993, as the same may be amended or restated and in effect from time to time.
 
REIT Share: A share of common stock representing an ownership interest in the
General Partner.
 
REIT Share Rights: Rights to acquire additional REIT Shares issued to all
holders of REIT Shares, whether in the form of rights, options, warrants or
convertible or exchangeable securities, to the extent the same have been issued
without additional consideration after the initial acquisition of such REIT
Shares.
 

-10-

--------------------------------------------------------------------------------



SEC: The Securities and Exchange Commission.
 
Series C Preferred Shares: 8 5/8% Series C Cumulative Preferred Stock of First
Industrial Realty Trust, Inc.
 
Series F Preferred Shares: Series F Flexible Cumulative Redeemable Preferred
Stock of First Industrial Realty Trust, Inc.
 
Series G Preferred Shares: Series G Flexible Cumulative Redeemable Preferred
Stock of First Industrial Realty Trust, Inc.
 
Series I Preferred Shares: Series I Flexible Cumulative Redeemable Preferred
Stock of First Industrial Realty Trust, Inc.
 
Series J Preferred Shares: Series J Cumulative Redeemable Preferred Stock of
First Industrial Realty Trust, Inc.
 
Share Payment: The payment to a Redeeming Party of a number of REIT Shares
determined by multiplying (i) the number of Partnership Units tendered for
redemption by such Redeeming Party pursuant to a validly proffered Redemption
Notice by (ii) the Conversion Factor. In the event the General Partner grants
any REIT Share Rights prior to such payment, any Share Payment shall include for
the Redeeming Party his ratable share of such REIT Share Rights other than REIT
Share Rights which have expired.
 
Subsidiary: With respect to any Person, any corporation or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
 
Substituted Limited Partner: That Person or those Persons admitted to the
Partnership as substitute Limited Partner(s), in accordance with the provisions
of this Agreement. A Substituted Limited Partner, upon his admission as such,
shall succeed to the rights, privileges and liabilities of his predecessor in
interest as a Limited Partner.
 
Successor General Partner: Any Person who is admitted to the Partnership as
substitute General Partner pursuant to this Agreement. A Successor General
Partner, upon its admission as such, shall succeed to the rights, privileges and
liabilities of its predecessor in interest as General Partner, in accordance
with the provisions of the Act.
 
Tax Matters Partner: The General Partner or such other Partner who becomes Tax
Matters Partner pursuant to the terms of this Agreement.
 
Terminating Capital Transaction: The sale or other disposition of all or
substantially all of the Partnership Assets or a related series of transactions
that, taken together, result in the sale or other disposition of all or
substantially all of the Partnership Assets.
 
Threshold Percentage: A percentage equal to 85% on the LB Closing Date and
thereafter adjusted upwards (but not downwards) immediately prior to each
solicitation of any vote of, or the seeking of any consent, approval or waiver
from, the Limited Partners generally, to the sum of (i) 85% and (ii) the number
of percentage points equal to the positive difference, if any, between (a) the
aggregate Percentage Interest represented by the LB Units immediately following
the LB Closing Date and (b) the aggregate Percentage Interest represented by the
LP Units immediately prior to any such solicitation. For example, if on the LB
Closing Date the LB Units represent a 10% aggregate Percentage Interest, and if
immediately prior to a solicitation the Threshold Percentage is 85% and
 

-11-

--------------------------------------------------------------------------------



the aggregate Percentage Interest represented by the LB Units is 8%, the
Threshold Percentage would be increased to 87% (85% + (10% - 8%)).
 
Transfer: With respect to any Partnership Unit shall mean a transaction in which
a Partner assigns his Partnership Interest to another Person and includes any
sale, assignment, gift, pledge, mortgage, exchange, hypothecation, encumbrance
or other disposition by law or otherwise; provided, however, the redemption of
any Partnership Interest pursuant to Article IX hereof shall not constitute a
“Transfer” for purposes hereof.
 
Transfer Restriction Date: June 23, 1995.
 
Treasury Regulations: The Income Tax Regulations promulgated under the Code, as
such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).
 
Unit Value: With respect to any Partnership Unit, the average of the daily
market price for a REIT Share for the ten (10) consecutive trading days
immediately preceding the date of receipt of a Redemption Notice by the General
Partner multiplied by the Conversion Factor. If the REIT Shares are traded on a
securities exchange or the NASDAQ-National Market System, the market price for
each such trading day shall be the reported last sale price on such day or, if
no sales take place on such day, the average of the closing bid and asked prices
on such day. If the REIT Shares are not traded on a securities exchange or the
NASDAQ-National Market System, the market price for each such trading day shall
be determined by the General Partner using any reasonable method of valuation.
If a Share Payment would include any REIT Share Rights, the value of such REIT
Share Rights shall be determined by the General Partner using any reasonable
method of valuation, taking into account the Unit Value determined hereunder and
the factors used to make such determination and the value of such REIT Share
Rights shall be included in the Unit Value.
 
Voting Termination Date: The first date after the LB Closing Date on which
either (i) the General Partner holds 90% or more of all Partnership Units or
(ii) the aggregate number of Partnership Units held by the General Partner and
the LB Partners is less than the product of the Threshold Percentage and the
total number of Partnership Units then outstanding.
 
Section 1.2  Rules of Construction. The following rules of construction shall
apply to this Agreement:
 
(A)  All section headings in this Agreement are for convenience of reference
only and are not intended to qualify the meaning of any section.
 
(B)  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, the
singular shall include the plural, and vice versa, as the context may require.
 
(C)  Each provision of this Agreement shall be considered severable from the
rest, and if any provision of this Agreement or its application to any Person or
circumstances shall be held invalid and contrary to any existing or future law
or unenforceable to any extent, the remainder of this Agreement and the
application of any other provision to any Person or circumstances shall not be
affected thereby and shall be interpreted and enforced to the greatest extent
permitted by law so as to give effect to the original intent of the parties
hereto.
 
(D)  Unless otherwise specifically and expressly limited in the context, any
reference herein to a decision, determination, act, action, exercise of a right,
power or privilege, or other procedure by the General Partner shall mean and
refer to the decision, determination, act, action, exercise or other procedure
by the General Partner in its sole and absolute discretion.
 

-12-

--------------------------------------------------------------------------------



ARTICLE II   - CONTINUATION
 
Section 2.1  Continuation. The Partners hereby continue the Partnership as a
limited partnership under the Act. The General Partner shall take all action
required by law to perfect and maintain the Partnership as a limited partnership
under the Act and under the laws of all other jurisdictions in which the
Partnership may elect to conduct business, including but not limited to the
filing of amendments to the Certificate with the Delaware Secretary of State,
and qualification of the Partnership as a foreign limited partnership in the
jurisdictions in which such qualification shall be required, as determined by
the General Partner. The General Partner shall also promptly register the
Partnership under applicable assumed or fictitious name statutes or similar
laws.
 
Section 2.2  Name. The name of the Partnership is First Industrial, L.P. The
General Partner may adopt such assumed or fictitious names as it deems
appropriate in connection with the qualifications and registrations referred to
in Section 2.1.
 
Section 2.3  Place of Business; Registered Agent. The principal office of the
Partnership is located at 311 S. Wacker Drive, Suite 4000, Chicago, Illinois
60606, which office may be changed to such other place as the General Partner
may from time to time designate. The Partnership may establish offices for the
Partnership within or without the State of Delaware as may be determined by the
General Partner. The initial registered agent for the Partnership in the State
of Delaware is The Corporation Trust Company, whose address is c/o Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.
 
ARTICLE III   - BUSINESS PURPOSE
 
Section 3.1  Business. The business of the Partnership shall be (i) conducting
any business that may be lawfully conducted by a limited partnership pursuant to
the Act including, without limitation, acquiring, owning, managing, developing,
leasing, marketing, operating and, if and when appropriate, selling, industrial
properties, (ii) entering into any partnership, joint venture or other
relationship to engage in any of the foregoing or the ownership of interests in
any entity engaged in any of the foregoing, (iii) making loans, guarantees,
indemnities or other financial accommodations and borrowing money and pledging
its assets to secure the repayment thereof, (iv) to do any of the foregoing with
respect to any Affiliate or Subsidiary and (v) doing anything necessary or
incidental to the foregoing; provided, however, that business of the Partnership
shall be limited so as to permit the General Partner to elect and maintain its
status as a REIT (unless the General Partner determines no longer to qualify as
a REIT).
 
Section 3.2  Authorized Activities. In carrying out the purposes of the
Partnership, but subject to all other provisions of this Agreement, the
Partnership is authorized to engage in any kind of lawful activity, and perform
and carry out contracts of any kind, necessary or advisable in connection with
the accomplishment of the purposes and business of the Partnership described
herein and for the protection and benefit of the Partnership; provided that the
General Partner shall not be obligated to cause the Partnership to take, or
refraining from taking, any action which, in the judgment of the General
Partner, (i) could adversely affect the ability of the General Partner to
qualify and continue to qualify as a REIT, (ii) could subject the General
Partner to additional taxes under Code Section 857 or 4981 or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over the General Partner or its securities.
 
ARTICLE IV   - CAPITAL CONTRIBUTIONS
 
Section 4.1  Capital Contributions.
 
(A)  Upon the contribution to the Partnership of property in accordance with a
Contribution Agreement, Partnership Units shall be issued in accordance with,
and as contemplated by, such Contribution Agreement, and the Persons receiving
such Partnership Units shall become Partners and shall be deemed to have made a
Capital Contribution as set forth on Exhibit 1. Exhibit 1 also sets forth the
initial number of Partnership Units owned by each Partner and the Percentage
Interest of each Partner, which Percentage Interest shall be adjusted from time
to time by the General Partner to reflect the issuance of additional Partnership
Units, the redemption of Partnership Units, additional Capital Contributions and
similar events having an effect on a Partner’s Percentage Interest. Except as
set forth in Section 4.2 (regarding issuance of additional Partnership Units) or
Section 7.6 (regarding withholding obligations), no Partner shall be required
under any circumstances to contribute to the capital of the Partnership any
amount beyond that sum required pursuant to this Article IV.
 
(B)  Anything in the foregoing Section 4.1(A) or elsewhere in this Agreement
notwithstanding, the Partnership Units held by the General Partner shall, at all
times, be deemed to be General Partner units and shall constitute the General
Partner Interest.
 
Section 4.2  Additional Partnership Interests.
 
(A)  The Partnership may issue additional limited partnership interests in the
form of Partnership Units for any Partnership purpose at any time or from time
to time, to any Partner or other Person (other than the General Partner, except
in accordance with Section 4.2(B) below).
 
(B)  The Partnership also may from time to time issue to the General Partner
additional Partnership Units or other Partnership Interests in such classes and
having such designations, preferences and relative rights (including preferences
and rights senior to the existing Limited Partner Interests) as shall be
determined by the General Partner in accordance with the Act and governing law.
Except as provided in Article IX, any such issuance of Partnership Units or
Partnership Interests to the General Partner shall be conditioned upon (i) the
undertaking by the General Partner of a related issuance of its capital stock
(with such shares having designations, rights and preferences such that the
economic rights of the holders of such capital stock are substantially similar
to the rights of the additional Partnership Interests issued to the General
Partner) and the General Partner making a Capital Contribution (a) in an amount
equal to the net proceeds raised in the issuance of such capital stock, in the
event such capital stock is sold for cash or cash equivalents or (b) the
property received in consideration for such capital stock, in the event such
capital stock is issued in consideration for other property or (ii) the issuance
by the General Partner of capital stock under any stock option or bonus plan and
the General Partner making a Capital Contribution in an amount equal to the
exercise price of the option exercised pursuant to such stock option or other
bonus plan.
 
(C)  Except as contemplated by Article IX (regarding redemptions) or Section
4.2(B), the General Partner shall not issue any (i) additional REIT Shares, (ii)
rights, options or warrants containing the right to subscribe for or purchase
REIT Shares or (iii) securities convertible or exchangeable into REIT Shares
(collectively, “Additional REIT Securities”) other than to all holders of REIT
Shares, pro rata, unless (x) the Partnership issues to the General Partner (i)
Partnership Interests, (ii) rights, options or warrants containing the right to
subscribe for or purchase Partnership Interests or (iii) securities convertible
or exchangeable into Partnership Interests such that the General Partner
receives an economic interest in the Partnership substantially similar to the
economic interest in the General Partner represented by the Additional REIT
Securities and (y)
 

-13-

--------------------------------------------------------------------------------



the General Partner contributes to the Partnership the net proceeds from, or the
property received in consideration for, the issuance of the Additional REIT
Securities and the exercise of any rights contained in any Additional REIT
Securities.
 
Section 4.3  No Third Party Beneficiaries. The foregoing provisions of this
Article IV are not intended to be for the benefit of any creditor of the
Partnership or other Person to whom any debts, liabilities or obligations are
owed by (or who otherwise has any claim against) the Partnership or any of the
Partners and no such creditor or other Person shall obtain any right under any
such foregoing provision against the Partnership or any of the Partners by
reason of any debt, liability or obligation (or otherwise).
 
Section 4.4  Capital Accounts.
 
(A)  The Partnership shall establish and maintain a separate Capital Account for
each Partner in accordance with Code Section 704 and Treasury Regulations
Section 1.704-1(b)(2)(iv). The Capital Account of each Partner shall be credited
with:
 
(1)  the amount of all Capital Contributions made to the Partnership by such
Partner in accordance with this Agreement; plus
 
(2)  all income and gain of the Partnership computed in accordance with this
Section 4.4 and allocated to such Partner pursuant to Article V (including for
purposes of this Section 4.4(A), income and gain exempt from tax);
 
and shall be debited with the sum of:
 
(1)  all losses or deductions of the Partnership computed in accordance with
this Section 4.4 and allocated to such Partner pursuant to Article V,
 
(2)  such Partner’s distributive share of expenditures of the Partnership
described in Code Section 705(a)(2)(B), and
 
(3)  all cash and the Agreed Value (reduced to take into account the amount of
any related indebtedness assumed by the Partner, or to which the distributed
property is subject) of any property actually distributed or deemed distributed
by the Partnership to such Partner pursuant to the terms of this Agreement.
 
Any reference in any section or subsection of this Agreement to the Capital
Account of a Partner shall be deemed to refer to such Capital Account as the
same may be credited or debited from time to time as set forth above.
 
(B)  For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, the determination,
recognition and classification of each such item shall be the same as its
determination, recognition and classification for federal income tax purposes,
determined in accordance with Code Section 703(a) and accounting for those
adjustments set forth in the definition of Profits and Losses, with the
following additional adjustments:
 
(1)  the computation of all items of income, gain, loss and deduction shall be
made without regard to any Code Section 754 election that may be made by the
Partnership, except to the extent required in accordance with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(iv)(m); and
 
(2)  in the event the Book Value of any Partnership Asset is adjusted pursuant
to Section 4.4(D) below, the amount of such adjustment shall be treated as gain
or loss from the disposition of such asset.
 
(C)  Any transferee of a Partnership Interest shall succeed to a pro rata
portion of the transferor’s Capital Account transferred.
 
(D)  Consistent with the provisions of Treasury Regulations Section
1.704-1(b)(2)(iv)(f), (i) immediately prior to the acquisition of an additional
Partnership Interest by any new or existing Partner in connection with the
contribution of money or other property (other than a de minimis amount) to the
Partnership, (ii) immediately prior to the distribution by the Partnership to a
Partner of Partnership property (other than a de minimis amount) as
consideration for a Partnership Interest, (iii) immediately prior to the
liquidation of the Partnership as defined in Treasury Regulations Section
1.704-1(b)(2)(ii)(g) and (iv) immediately prior to any other event for which the
Treasury Regulation Section 1.704-1(b)(2)(iv)(f) permits an adjustment to book
value, the Book Value of all Partnership Assets shall be revalued upward or
downward to reflect the fair market value of each such Partnership Asset as
determined by the General Partner using such reasonable method of valuation as
it may adopt.
 
(E)  The foregoing provisions of this Section 4.4 are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such Treasury Regulations. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Partners’ Capital Accounts are computed hereunder in order to comply with such
Treasury Regulations, the General Partner may make such modification if such
modification is not likely to have a material effect on the amount distributable
to any Partner under the terms of this Agreement and the General Partner
notifies the other Partners in writing of such modification prior to making such
modification.
 
Section 4.5  Return of Capital Account; Interest. Except as otherwise
specifically provided in this Agreement, (i) no Partner shall have any right to
withdraw or reduce its Capital Contributions or Capital Account, or to demand
and receive property other than cash from the Partnership in return for its
Capital Contributions or Capital Account; (ii) no Partner shall have any
priority over any other Partners as to the return of its Capital Contributions
or Capital Account; (iii) any return of Capital Contributions or Capital
Accounts to the Partners shall be solely from the Partnership Assets, and no
Partner shall be personally liable for any such return; and (iv) no interest
shall be paid by the Partnership on Capital Contributions or on balances in
Partners’ Capital Accounts.
 
Section 4.6  Preemptive Rights. No Person shall have any preemptive or similar
rights with respect to the issuance or sale of additional Partnership Units.
 
Section 4.7  REIT Share Purchases. If the General Partner acquires additional
REIT Shares pursuant to Article IX of the REIT Charter, the Partnership shall
purchase from the General Partner that number of Partnership Units determined by
applying the Conversion Multiple to the number of REIT Shares purchased by the
General Partner at the same price and on the same terms as those upon which the
General Partner purchased such REIT Shares.
 
ARTICLE V   - ALLOCATIONS AND DISTRIBUTIONS
 
Section 5.1  Limited Liability. For bookkeeping purposes, the Profits of the
Partnership shall be shared, and the Losses of the Partnership shall be borne,
by the Partners as provided in Section 5.2 below; provided, however, that except
as expressly provided in this Agreement, neither any Limited Partner (in its
capacity as a Limited Partner), the Class C Limited Partner (in its capacity as
Class C Limited Partner), the Class F Limited Partner (in its capacity as Class
F Limited Partner), the Class G Limited Partner (in its capacity as Class G
Limited Partner), the Class I Limited Partner (in its capacity as Class I
Limited Partner) nor the Class J Limited Partner (in its capacity as Class J
Limited Partner shall be personally liable for losses, costs, expenses,
liabilities or obligations of the Partnership in excess of its Capital
Contribution required under Article IV hereof.
 

-14-

--------------------------------------------------------------------------------





Section 5.2  Profits, Losses and Distributive Shares.
 
(A)  Profits. After giving effect to the special allocations, if any, provided
in Section 5.2(C), (D), (I), (J), (K) and (L), Profits in each Fiscal Year shall
be allocated in the following order:
 
(1)  First, to the General Partner until the cumulative Profits allocated to the
General Partner under this Section 5.2(A)(1), whether in the current or in any
prior Fiscal Year equal the cumulative Losses allocated to such Partner under
Section 5.2(B)(6), whether in the current or in any prior Fiscal Year;
 
(2)  Second, to the Class C Limited Partner, Class F Limited Partner, Class G
Limited Partner, Class I Limited Partner and Class J Limited Partner, in
proportion to the cumulative Losses allocated to each such Partner under Section
5.2(B)(5), whether in the current or in any prior Fiscal Year until the
cumulative Profits allocated to each such Partner under this Section 5.2(A)(2)
equal the cumulative Losses allocated to each such Partner under Section
5.2(B)(5), whether in the current or in any prior Fiscal Year;
 
(3)  Third, to each Partner in proportion to the cumulative Losses allocated to
such Partner under Section 5.2(B)(4), whether in the current or in any prior
Fiscal Year, until the cumulative Profits allocated to such Partner under this
Section 5.2(A)(3) equal the cumulative Losses allocated to such Partner under
Section 5.2(B)(4), whether in the current or in any prior Fiscal Year;
 
(4)  Fourth, to the General Partner until the cumulative Profits allocated to
the General Partner under this Section 5.2(A)(4), whether in the current or in
any prior Fiscal Year equal the cumulative Losses allocated to such Partner
under Section 5.2(B)(3), whether in the current or in any prior Fiscal Year;
 
(5)  Fifth, to each Partner in proportion to the cumulative Losses allocated to
such Partner under Section 5.2(B)(2), whether in the current or in any prior
Fiscal Year, until the cumulative Profits allocated to such Partner under this
Section 5.2(A)(5) equal the cumulative Losses allocated to such Partner under
Section 5.2(B)(2), whether in the current or in any prior Fiscal Year;
 
(6)  Sixth, to each Partner in proportion to the cumulative Losses allocated to
such Partner under Section 5.2(B)(1), whether in the current or in any prior
Fiscal Year, until the cumulative Profits allocated to such Partner under this
Section 5.2(A)(6) equal the cumulative Losses allocated to such Partner under
Section 5.2(B)(1), whether in the current or in any prior Fiscal Year; and
 
(7)  Then, the balance, if any, to the Partners in proportion to their
respective Percentage Interests.
 
(B)  Losses. After giving effect to the special allocations, if any, provided in
Section 5.2(C), (D), (I), (J), (K) and (L), Losses in each Fiscal Year shall be
allocated in the following order of priority:
 
(1)  First, to the Partners (other than the Class C Limited Partner, the Class F
Limited Partner, the Class G Limited Partner, the Class I Limited Partner and
the Class J Limited Partner), in proportion to their respective Percentage
Interests, but not in excess of the positive Adjusted Capital Account balance of
any Partner prior to the allocation provided for in this Section 5.2(B)(1);
 
(2)  Second, to the Partners (other than the Class C Limited Partner, the Class
F Limited Partner, the Class G Limited Partner, the Class I Limited Partner and
the Class J Limited Partner) with positive Adjusted Capital Account balances
prior to the allocation provided for in this Section 5.2(B)(2), in proportion to
the amount of such balances until all such balances are reduced to zero;
 
(3)  Third, to the General Partner until (i) the excess of (a) the cumulative
Losses allocated under this Section 5.2(B)(3), whether in the current or in any
prior Fiscal Year, over (b) the cumulative Profits allocated under Section
5.2(A)(4), whether in the current or in any prior Fiscal Year, equals (ii) the
excess of (a) the amount of Recourse Liabilities over (b) the Aggregate
Protected Amount;
 
(4)  Fourth, to and among the Contributor Partners, in accordance with their
respective Protected Amounts, until the excess of (a) the cumulative Losses
allocated under this Section 5.2(B)(4), whether in the current or in any prior
Fiscal Year, over (b) the cumulative Profits allocated under 5.2(A)(3), whether
in the current or in any prior Fiscal Year, equals the Aggregate Protected
Amount (as of the close of the Fiscal Year to which such allocation relates);
 
(5)  Fifth, to the Class C Limited Partner, the Class F Limited Partner, the
Class G Limited Partner, the Class I Limited Partner and the Class J Limited
Partner, in accordance with their respective Adjusted Capital Accounts, until
their Adjusted Capital Accounts are reduced to zero; and
 
(6)  Thereafter, to the General Partner;
 
provided, however, (i) that, from and following the first Fiscal Year upon which
a Contributor Partner is no longer a Partner of the Partnership, the provisions
of this Section 5.2(B) shall be null, void and without further force and effect
with respect to such Contributor Partner; (ii) that this Section 5.2(B) shall
control, notwithstanding any reallocation or adjustment of taxable income, loss
or other items by the Internal Revenue Service or any other taxing authority;
provided, however, that neither the Partnership nor the General Partner (nor any
of their respective affiliates) is required to indemnify any Contributor Partner
(or its affiliates) for the loss of any tax benefit resulting from any
reallocation or adjustment of taxable income, loss or other items by the
Internal Revenue Service or other taxing authority; and (iii) that, during such
period as there are Contributor Partners in the Partnership, the provisions of
Section 5.2(B)(4) shall not be amended in a manner which adversely affects the
Contributor Partners (without the consent of each Contributor Partner so
affected).
 
(C)  Special Allocations. Except as otherwise provided in this Agreement, the
following special allocations will be made in the following order and priority:
 
(1)  Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Article V, if there is a net decrease in Partnership Minimum Gain during
any tax year or other period for which allocations are made, each Partner will
be specially allocated items of Partnership income and gain for that tax year or
other period (and, if necessary, subsequent periods) in an amount equal to such
Partner’s share of the net decrease in Partnership Minimum Gain during such tax
year or other period determined in accordance with Treasury Regulations Section
1.704-2(g). Allocations pursuant to the preceding sentence shall be made in
proportion to the respective amounts required to be allocated to each Partner
pursuant thereto. The items to be so allocated shall be determined in accordance
with Treasury Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section
5.2(C)(1) is intended to comply with the minimum gain chargeback requirements
set forth in Treasury Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith, including the exceptions to the minimum gain chargeback
requirement set forth in Treasury Regulations Section 1.704-2(f) and (3). If the
General Partner concludes, after consultation with tax counsel, that the
Partnership meets the requirements for a waiver of the minimum gain chargeback
requirement as set forth in Treasury Regulations Section 1.704-2(f)(4), the
General Partner may take steps reasonably necessary or appropriate in order to
obtain such waiver.
 
(2)  Partner Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any other
provision of this Section (other than Section 5.2(C)(1) which shall be applied
before this Section 5.2(C)(2)), if there is a net decrease in Partner Minimum
Gain during any tax year or other period for which allocations are made, each
Partner with a share of Partner Minimum Gain determined in accordance with
Treasury Regulations Section 1.704-2(i)(5) shall be specially allocated items of
Partnership income and gain for that period
 

-15-

--------------------------------------------------------------------------------



(and, if necessary, subsequent periods) in an amount equal to such Partner’s
share of the net decrease in Partner Minimum Gain determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). The items to be so allocated shall
be determined in accordance with Treasury Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii). This Section 5.2(C)(2) is intended to comply with the minimum
gain chargeback requirements of Treasury Regulations Section and shall be
interpreted consistently therewith, including the exceptions set forth in
Treasury Regulations Section 1.704-2(f)(2) and (3) to the extent such exceptions
apply to Treasury Regulations Sections 1.704-2(i)(4). If the General Partner
concludes, after consultation with tax counsel, that the Partnership meets the
requirements for a waiver of the Partner Minimum Gain chargeback requirement set
forth in Treasury Regulation 1.704-2(f), but only to the extent such exception
applies to Treasury Regulations Section 1.704-2(i)(4), the General Partner may
take steps necessary or appropriate to obtain such waiver.
 
(3)  Qualified Income Offset. A Partner who unexpectedly receives any
adjustment, allocation or distribution described in Treasury Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of
Partnership income and gain in an amount and manner sufficient to eliminate, to
the extent required by Treasury Regulations 1.704-1(b)(2)(ii)(d), the Adjusted
Capital Account Deficit of the Partner as quickly as possible, provided that an
allocation pursuant to this Section 5.2(C)(3) shall be made if and only to the
extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article V have been tentatively made
as if this Section 5.2(C)(3) were not contained in this Agreement.
 
(4)  Partnership Nonrecourse Deductions. Partnership Nonrecourse Deductions for
any taxable year or other period for which allocations are made will be
allocated among the Partners in proportion to their respective Percentage
Interests.
 
(5)  Partner Nonrecourse Deductions. Notwithstanding anything to the contrary in
this Agreement, any Partner Nonrecourse Deductions for any taxable year or other
period for which allocations are made will be allocated to the Partner who bears
the economic risk of loss with respect to the liability to which the Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i).
 
(6)  Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset under Code Section 734(b) or 743(b) is
required to be taken into account in determining Capital Accounts under Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (4), the amount of the adjustment
to the Capital Accounts will be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset), and the gain or loss will be specially allocated to the Partners
in a manner consistent with the manner in which their Capital Accounts are
required to be adjusted under Treasury Regulations Section 1.704-1(b)(2)(iv)(m).
 
(7)  Depreciation Recapture. In the event there is any recapture of Depreciation
or investment tax credit, the allocation thereof shall be made among the
Partners in the same proportion as the deduction for such Depreciation or
investment tax credit was allocated.
 
(8)  Interest in Partnership. Notwithstanding any other provision of this
Agreement, no allocation of Profit or Loss (or item of Profit or Loss) will be
made to a Partner if the allocation would not have “economic effect” under
Treasury Regulations Section 1.704-1(b)(2)(ii)(a) or otherwise would not be in
accordance with the Partner’s interest in the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(3).
 
(D)  Curative Allocations. The allocations set forth in Section 5.2(C)(1)
through (8) (the “Regulatory Allocations”) are intended to comply with certain
requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2. The
Regulatory Allocations may not be consistent with the manner in which the
Partners intend to divide Partnership distributions. Accordingly, the General
Partner is authorized to further allocate Profits, Losses, and other items among
the Partners in a reasonable manner so as to prevent the
 

-16-

--------------------------------------------------------------------------------



Regulatory Allocations from distorting the manner in which Partnership
distributions would be divided among the Partners under Section 5.3, but for
application of the Regulatory Allocations. In general, the reallocation will be
accomplished by specially allocating other Profits, Losses and items of income,
gain, loss and deduction, to the extent they exist, among the Partners so that
the net amount of the Regulatory Allocations and the special allocations to each
Partner is zero. The General Partner may accomplish this result in any
reasonable manner that is consistent with Code Section 704 and the related
Treasury Regulations.
 
(E)  Tax Allocations.
 
(1)  Except as otherwise provided in Section 5.2(E)(2), each item of income,
gain, loss and deduction shall be allocated for federal income tax purposes in
the same manner as each correlative item of income, gain, loss or deduction, is
allocated for book purposes pursuant to the provisions of Section 5.1 hereof.
 
(2)  Notwithstanding anything to the contrary in this Article V, in an attempt
to eliminate any Book-Tax Disparity with respect to a Contributed Property,
items of income, gain, loss or deduction with respect to each such property
shall be allocated for federal income tax purposes among the Partners as
follows:
 
(a)  Depreciation, Amortization and Other Cost Recovery Items. In the case of
each Contributed Property with a Book-Tax Disparity, any item of depreciation,
amortization or other cost recovery allowance attributable to such property
shall be allocated as follows: (x) first, to Partners (the “Non-Contributing
Partners”) other than the Partners who contributed such property to the
Partnership (or are deemed to have contributed the property pursuant to Section
4.1(A)) (the “Contributing Partners”) in an amount up to the book allocation of
such items made to the Non-Contributing Partners pursuant to Section 5.1 hereof,
pro rata in proportion to the respective amount of book items so allocated to
the Non-Contributing Partners pursuant to Section 5.1 hereof; and (y) any
remaining depreciation, amortization or other cost recovery allowance to the
Contributing Partners in proportion to their Percentage Interests. In no event
shall the total depreciation, amortization or other cost recovery allowance
allocated hereunder exceed the amount of the Partnership’s depreciation,
amortization or other cost recovery allowance with respect to such property.
 
(b)  Gain or Loss on Disposition. In the event the Partnership sells or
otherwise disposes of a Contributed Property with a Book-Tax Disparity, any gain
or loss recognized by the Partnership in connection with such sale or other
disposition shall be allocated among the Partners as follows: (x) first, any
gain or loss shall be allocated to the Contributing Partners in proportion to
their Percentage Interests to the extent required to eliminate any Book-Tax
Disparity with respect to such property; and (y) any remaining gain or loss
shall be allocated among the Partners in the same manner that the correlative
items of book gain or loss are allocated among the Partners pursuant to Section
5.1 hereof.
 
(3)  In the event the Book Value of a Partnership Asset (including a Contributed
Property) is adjusted pursuant to Section 4.4(D) hereof, all items of income,
gain, loss or deduction in respect of such property shall be allocated for
federal income tax purposes among the Partners in the same manner as provided in
Section 5.2(E)(2) hereof to take into account any variation between the fair
market value of the property, as determined by the General Partner using such
reasonable method of valuation as it may adopt, and the Book Value of such
property, both determined as of the date of such adjustment.
 
(4)  The General Partner shall have the authority to elect alternative methods
to eliminate the Book-Tax Disparity with respect to one or more Contributed
Properties, as permitted by Treasury Regulations Sections 1.704-3 and 1.704-3T,
and such election shall be binding on all of the Partners.
 
(5)  The Partners hereby intend that the allocation of tax items pursuant to
this Section 5.2(E) comply with the requirements of Code Section 704(c) and
Treasury Regulations Sections 1.704-3 and 1.704-3T.
 
(6)  The allocation of items of income, gain, loss or deduction pursuant to this
Section 5.2(E) are solely for federal, state and local income tax purposes, and
the Capital Account balances of the Partners shall be adjusted solely for
allocations of “book” items in respect of Partnership Assets pursuant to Section
5.1 hereof.
 
(F)  Other Allocation Rules. The following rules will apply to the calculation
and allocation of Profits, Losses and other items:
 
(1)  Except as otherwise provided in this Agreement, all Profits, Losses and
other items allocated to the Partners will be allocated among them in proportion
to their Percentage Interests.
 
(2)  For purposes of determining the Profits, Losses or any other item allocable
to any period, Profits, Losses and other items will be determined on a daily,
monthly or other basis, as determined by the General Partner using any
permissible method under Code Section 706 and the related Treasury Regulations.
 
(3)  Except as otherwise provided in this Agreement, all items of Partnership
income, gain, loss and deduction, and other allocations not provided for in this
Agreement will be divided among the Partners in the same proportions as they
share Profits and Losses, provided that any credits shall be allocated in
accordance with Treasury Regulations Section 1.704-1(b)(4)(ii).
 
(4)  For purposes of Treasury Regulations Section 1.752-3(a), the Partners
hereby agree that any Nonrecourse Liabilities of the Partnership in excess of
the sum of (i) the Partnership Minimum Gain and (ii) the aggregate amount of
taxable gain that would be allocated to the Partners under Section 704(c) (or in
the same manner as Section 704(c) in connection with a revaluation of
Partnership property) if the Partnership disposed of (in a taxable transaction)
all Partnership property subject to one or more Nonrecourse Liabilities of the
Partnership in full satisfaction of such Liabilities and for no other
consideration, shall be allocated among the Partners in accordance with their
respective Partnership Interests; provided that the General Partner shall have
discretion in any Fiscal Year to allocate such excess Nonrecourse Liabilities
among the Partners (a) in a manner reasonably consistent with allocations (that
have substantial economic effect) of some other significant item of Partnership
income or gain or (b) in accordance with the manner in which it is reasonably
expected that the deductions attributable to the excess Nonrecourse Liabilities
will be allocated.
 
(G)  Partner Acknowledgment. The Partners agree to be bound by the provisions of
this Section 5.2 in reporting their shares of Partnership income, gain, loss,
deduction and credit for income tax purposes.
 
(H)  Regulatory Compliance. The foregoing provisions of this Section 5.2
relating to the allocation of Profits, Losses and other items for federal income
tax purposes are intended to comply with Treasury Regulations Sections
1.704-1(b), 1.704-2, 1.704-3 and 1.704-3T and shall be interpreted and applied
in a manner consistent with such Treasury Regulations.
 
(I)  Class C Priority Allocation. The holders of the Class C Units shall be
allocated gross income such that, from the inception of the partnership through
the end of the Fiscal Year to which the allocation relates, including the year
of liquidation of the Partnership in accordance with Article X, the sum of all
priority allocations pursuant to this Section 5.2(I) equals (or approaches as
nearly as possible) the sum of all Class C Priority Return Amounts accrued
through the end of the fiscal year to which the allocation relates.
 
(J)  Class F Priority Allocation. The holders of Class F Units shall be
allocated gross income such that, from the inception of the partnership through
the end of the fiscal year to which the allocation relates, including the year
of liquidation of the Partnership in accordance with Article X, the sum of all
priority allocations pursuant to this Section 5.2(J) equals (or approaches as
nearly as possible) the sum of all Class F Priority Return Amounts accrued
through the end of the fiscal year to which the allocation relates.
 
(K)  Class G Priority Allocation. The holders of Class G Units shall be
allocated gross income such that, from the inception of the partnership through
the end of the fiscal year to which the allocation relates, including the year
of liquidation of the Partnership in accordance with Article X, the sum of all
priority allocations pursuant to this Section 5.2(K) equals (or approaches as
nearly as possible) the sum of all Class G Priority Return Amounts accrued
through the end of the fiscal year to which the allocation relates.
 
(L)  Class I Priority Allocation. The holders of Class I Units shall be
allocated gross income such that, from the inception of the partnership through
the end of the fiscal year to which the allocation relates, including the year
of liquidation of the Partnership in accordance with Article X, the sum of all
priority allocations pursuant to this Section 5.2(L) equals (or approaches as
nearly as possible) the sum of all Class I Priority Return Amounts accrued
through the end of the fiscal year to which the allocation relates.
 
(M)  Class J Priority Allocation. The holders of Class J Units shall be
allocated gross income such that, from the inception of the partnership through
the end of the fiscal year to which the allocation relates, including the year
of liquidation of the Partnership in accordance with Article X, the sum of all
priority allocations pursuant to this Section 5.2(M) equals (or approaches as
nearly as possible) the sum of all Class J Priority Return Amounts accrued
through the end of the fiscal year to which the allocation relates.
 
Section 5.3  Distributions.
 
(A)  The General Partner shall cause the Partnership to distribute to the holder
of each Class C Unit an amount in cash equal to the cumulative undistributed
Class C Priority Return Amount with respect to each such unit (provided that the
amount distributable pursuant to this Section 5.3(A) shall not be in excess of
the Distributable Cash) on March 31, June 30, September 30 and December 31 of
each year, commencing on September 30, 1997 (or in the case of a Class C Unit
with a Class C Deemed Original Issue Date after September 30, 1997, on the first
such distribution date following the applicable Class C Deemed Original Issue
Date); provided that, if any such distribution date shall be a Saturday, Sunday
or day on which banking institutions in the State of New York are authorized or
obligated by law to close, or a day which is declared a national or New York
State holiday (any of the foregoing, a “Non-business Day”), then such
distribution shall be made on the next succeeding day which is not a
Non-business Day. Class C Priority Return Amounts that are distributable with
respect to a period greater or less than a full Class C Distribution Period
shall be computed on the basis of a 360-day year consisting of 12 30-day months.
 
(B)  The General Partner shall cause the Partnership to distribute to the holder
of each Class F Unit an amount in cash equal to the cumulative undistributed
Class F Priority Return Amount with respect to each such unit (provided that the
amount distributable pursuant to this section 5.3(B) shall not be in excess of
the Distributable Cash) on each Class F Distribution Date.
 
(C)  The General Partner shall cause the Partnership to distribute to the holder
of each Class G Unit an amount in cash equal to the cumulative undistributed
Class G Priority Return Amount with respect to each such unit (provided that the
amount distributable pursuant to this section 5.3(C) shall not be in excess of
the Distributable Cash) on each Class G Distribution Date.
 
(D)  The General Partner shall cause the Partnership to distribute to the holder
of each Class I Unit an amount in cash equal to the cumulative undistributed
Class I Priority Return Amount with
 

-17-

--------------------------------------------------------------------------------



respect to each such unit (provided that the amount distributable pursuant to
this section 5.3(D) shall not be in excess of the Distributable Cash) on each
Class I Distribution Date.
 
(E)  The General Partner shall cause the Partnership to distribute to the holder
of each Class J Unit an amount in cash equal to the cumulative undistributed
Class J Priority Return Amount with respect to each such unit (provided that the
amount distributable pursuant to this section 5.3(E) shall not be in excess of
the Distributable Cash) on each Class J Distribution Date.
 
(F)  After giving effect to Sections 5.3(A), (B), (C), (D) and (E), if
applicable, the General Partner shall have the authority to cause the
Partnership to make distributions from time to time as it determines, including
without limitation, distributions which are sufficient to enable the General
Partner to (i) maintain its status as a REIT, (ii) avoid the imposition of any
tax under Code Section 857 and (iii) avoid the imposition of any excise tax
under Code Section 4981. Except as otherwise expressly set forth in this Section
5.3(F), all Distributions pursuant to this Section 5.3 shall be made on a pari
passu basis.
 
(G)  Distributions pursuant to Section 5.3(F) shall be made pro rata among the
Partners of record on the Record Date established by the General Partner for the
distribution, in accordance with their respective Percentage Interests, without
regard to the length of time the record holder has been such except that the
first distribution paid on Units issued after June 1, 1996 shall be pro rated to
reflect the actual portion of the period for which the distribution is being
paid during which such Units were outstanding, or shall be in such other amount
or computed on such other basis as may be agreed by the General Partner and the
holders of such Units, provided that such other amount or the amount so
computed, as applicable, may not exceed the aforementioned pro rated amount.
 
(H)  The General Partner shall use its reasonable efforts to make distributions
to the Partners so as to preclude any distribution or portion thereof from being
treated as part of a sale of property to the Partnership by a Partner under
Section 707 of the Code or the Treasury Regulations thereunder; provided that
the General Partner and the Partnership shall not have liability to a Limited
Partner under any circumstances as a result of any distribution to a Partner
being so treated.
 
Section 5.4  Distribution upon Redemption. Notwithstanding any other provision
hereof, proceeds of (i) a Class C Redemption shall be distributed to the Class C
Limited Partner in accordance with Section 9.1(C), (ii)  a Class F Redemption
shall be distributed to the Class F Limited Partner in accordance with Section
9.1(D), (iii) a Class G Redemption shall be distributed to the Class G Limited
Partner in accordance with Section 9.1(E), (iv) a Class I Redemption shall be
distributed to the Class I Limited Partner in accordance with Section 9.1(F) and
(v) a Class J Redemption shall be distributed to the Class J Limited Partner in
accordance with Section 9.1(G).
 
Section 5.5  Distributions upon Liquidation. Notwithstanding any other provision
hereof, proceeds of a Terminating Capital Transaction shall be distributed to
the Partners in accordance with Section 10.2.
 
Section 5.6  Amounts Withheld. All amounts withheld pursuant to the Code or any
provision of state or local tax law and Section 7.6 of this Agreement with
respect to any allocation, payment or distribution to the General Partner, the
Class C Limited Partner, the Class F Limited Partner, the Class G Limited
Partner, the Class I Limited Partner, the Class J Limited Partner, the Limited
Partners or Assignees shall be treated as amounts distributed to such General
Partner, the Class C Limited Partner, the Class F Limited Partner, the Class G
Limited Partner, the Class I Limited Partner, the Class J Limited Partner, the
Limited Partners or Assignees, as applicable, pursuant to Section 5.3 of this
Agreement.
 

-18-

--------------------------------------------------------------------------------





ARTICLE VI   - PARTNERSHIP MANAGEMENT
 
Section 6.1  Management and Control of Partnership Business.
 
(A)  Except as otherwise expressly provided or limited by the provisions of this
Agreement, the General Partner shall have full, exclusive and complete
discretion to manage the business and affairs of the Partnership, to make all
decisions affecting the business and affairs of the Partnership and to take all
such action as it deems necessary or appropriate to accomplish the purposes of
the Partnership as set forth herein. Except as set forth in this Agreement, the
Limited Partners shall not have any authority, right, or power to bind the
Partnership, or to manage, or to participate in the management of the business
and affairs of the Partnership in any manner whatsoever. Such management shall
in every respect be the full and complete responsibility of the General Partner
alone as herein provided.
 
(B)  In carrying out the purposes of the Partnership, the General Partner shall
be authorized to take all actions it deems necessary and appropriate to carry on
the business of the Partnership. The Limited Partners, the Class C Limited
Partner, the Class F Limited Partner, the Class G Limited Partner, the Class I
Limited Partner and the Class J Limited Partner, by execution hereof, agree that
the General Partner is authorized to execute, deliver and perform any agreement
and/or transaction on behalf of the Partnership.
 
(C)  The General Partner and its Affiliates may acquire Limited Partner
Interests from Limited Partners who agree so to transfer Limited Partner
Interests or from the Partnership in accordance with Section 4.2(A). Any Limited
Partner Interest acquired by the General Partner shall be converted into a
General Partner Interest. Upon acquisition of any Limited Partner Interest, any
Affiliate of the General Partner shall have all the rights of a Limited Partner.
 
Section 6.2  No Management by Limited Partners; Limitation of Liability.
 
(A)  Neither the Limited Partners, in their capacity as Limited Partners, the
Class C Limited Partner, in its capacity as Class C Limited Partner, the Class F
Limited Partner, in its capacity as Class F Limited Partner, the Class G Limited
Partner, in its capacity as Class G Limited Partner, the Class I Limited
Partner, in its capacity as Class I Limited Partner, nor the Class J Limited
Partner, in its capacity as Class J Limited Partner shall take part in the
day-to-day management, operation or control of the business and affairs of the
Partnership or have any right, power, or authority to act for or on behalf of or
to bind the Partnership or transact any business in the name of the Partnership.
Neither the Limited Partners, the Class C Limited Partner, in its capacity as
Class C Limited Partner, the Class F Limited Partner, in its capacity as Class F
Limited Partner, the Class G Limited Partner, in its capacity as Class G Limited
Partner, the Class I Limited Partner, in its capacity as Class I Limited
Partner, nor the Class J Limited Partner, in its capacity as Class J Limited
Partner, shall have any rights other than those specifically provided herein or
granted by law where consistent with a valid provision hereof. Any approvals
rendered or withheld by the Limited Partners, the Class C Limited Partner, the
Class F Limited Partner, the Class G Limited Partner, the Class I Limited
Partner or the Class J Limited Partner pursuant to this Agreement shall be
deemed as consultation with or advice to the General Partner in connection with
the business of the Partnership and, in accordance with the Act, shall not be
deemed as participation by the Limited Partners, the Class C Limited Partner,
the Class F Limited Partner, the Class G Limited Partner, the Class I Limited
Partner or the Class J Limited Partner in the business of the Partnership and
are not intended to create any inference that the Limited Partners, the Class C
Limited Partner, the Class F Limited Partner, the Class G Limited Partner, the
Class I Limited Partner or the Class J Limited Partner should be classified as
general partners under the Act.
 
(B)  Neither the Limited Partner, the Class C Limited Partner, the Class F
Limited Partner, the Class G Limited Partner, the Class I Limited Partner nor
the Class J Limited Partner, shall have any liability under this Agreement
except with respect to withholding under Section 7.6, in connection with a
violation of any provision of this Agreement by such Limited Partner, the Class
C Limited Partner, the Class F Limited Partner, the Class G Limited Partner, the
Class I Limited Partner or the Class J Limited Partner or as provided in the
Act.
 
(C)  The General Partner shall not take any action which would subject a Limited
Partner (in its capacity as Limited Partner), the Class C Limited Partner (in
its capacity as Class C Limited Partner), the Class F Limited Partner (in its
capacity as Class F Limited Partner), the Class G Limited Partner (in its
capacity as Class G Limited Partner), the Class I Limited Partner (in its
capacity as Class I Limited Partner) or the Class J Limited Partner (in its
capacity as Class J Limited Partner) to liability as a general partner.
 
Section 6.3  Limitations on Partners.
 
(A)  No Partner or Affiliate of a Partner shall have any authority to perform
(i) any act in violation of any applicable law or regulation thereunder, (ii)
any act prohibited by Section 6.2(C), or (iii) any act which is required to be
Consented to or ratified pursuant to this Agreement without such Consent or
ratification.
 
(B)  No action shall be taken by a Partner if it would cause the Partnership to
be treated as an association taxable as a corporation for federal income tax
purposes or, without the consent of the General Partner, as a publicly-traded
partnership within the meaning of Section 7704 of the Code. A determination of
whether such action will have the above described effect shall be based upon a
declaratory judgment or similar relief obtained from a court of competent
jurisdiction, a favorable ruling from the IRS or the receipt of an opinion of
counsel.
 
Section 6.4  Business with Affiliates.
 
(A)  The General Partner, in its discretion, may cause the Partnership to
transact business with any Partner or its Affiliates for goods or services
reasonably required in the conduct of the Partnership’s business; provided that
any such transaction shall be effected only on terms competitive with those that
may be obtained in the marketplace from unaffiliated Persons. The foregoing
proviso shall not apply to transactions between the Partnership and its
Subsidiaries. In addition, neither the General Partner nor any Affiliate of the
General Partner may sell, transfer or otherwise convey any property to, or
purchase any property from, the Partnership, except (i) on terms competitive
with those that may be obtained in the marketplace from unaffiliated Persons or
(ii) where the General Partner determines, in its sole judgment, that such sale,
transfer or conveyance confers benefits on the General Partner or the
Partnership in respect of matters of tax or corporate or financial structure;
provided, in the case of this clause (ii), such sale, transfer, or conveyance is
not being effected for the purpose of materially disadvantaging the Limited
Partners.
 
(B)  In furtherance of Section 6.4(A), the Partnership may lend or contribute to
its Subsidiaries on terms and conditions established by the General Partner.
 
Section 6.5  Compensation; Reimbursement of Expenses. In consideration for the
General Partner’s services to the Partnership in its capacity as General
Partner, the Partnership shall pay on behalf of or reimburse to the General
Partner (i) all expenses of the General Partner incurred in connection with the
management of the business and affairs of the Partnership, including all
employee compensation of employees of the General Partner and indemnity or other
payments made pursuant to agreements entered into in furtherance of the
Partnership’s business, (ii) all amounts payable by the General Partner under
the Registration Rights Agreement and (iii) all general and administrative
expenses incurred by the General Partner. Except as otherwise set forth in this
 

-19-

--------------------------------------------------------------------------------



Agreement, the General Partner shall be fully and entirely reimbursed by the
Partnership for any and all direct and indirect costs and expenses incurred in
connection with the organization and continuation of the Partnership pursuant to
this Agreement. In addition, the General Partner shall be reimbursed for all
expenses incurred by the General Partner in connection with (i) the initial
public offering of REIT Shares by the General Partner and (ii) any other
issuance of additional Partnership Interests or REIT Shares.
 
Section 6.6  Liability for Acts and Omissions.
 
(A)  The General Partner shall not be liable, responsible or accountable in
damages or otherwise to the Partnership or any of the other Partners for any act
or omission performed or omitted in good faith on behalf of the Partnership and
in a manner reasonably believed to be (i) within the scope of the authority
granted by this Agreement and (ii) in the best interests of the Partnership or
the stockholders of the General Partner. In exercising its authority hereunder,
the General Partner may, but shall not be under any obligation to, take into
account the tax consequences to any Partner of any action it undertakes on
behalf of the Partnership. Neither the General Partner nor the Partnership shall
have any liability as a result of any income tax liability incurred by a Partner
as a result of any action or inaction of the General Partner hereunder and, by
their execution of this Agreement, the Limited Partners acknowledge the
foregoing.
 
(B)  Unless otherwise prohibited hereunder, the General Partner shall be
entitled to exercise any of the powers granted to it and perform any of the
duties required of it under this Agreement directly or through any agent. The
General Partner shall not be responsible for any misconduct or negligence on the
part of any agent; provided that the General Partner selected or appointed such
agent in good faith.
 
The General Partner acknowledges that it owes fiduciary duties both to its
stockholders and to the Limited Partners and it shall use its reasonable efforts
to discharge such duties to each; provided, however, that in the event of a
conflict between the interests of the stockholders of the General Partner and
the interests of the Limited Partners, the Limited Partners agree that the
General Partner shall discharge its fiduciary duties to the Limited Partners by
acting in the best interests of the General Partner’s stockholders. Nothing
contained in the preceding sentence shall be construed as entitling the General
Partner to realize any profit or gain from any transaction between the General
Partner and the Partnership (except in connection with a distribution in
accordance with this Agreement), including from the lending of money by the
General Partner to the Partnership or the contribution of property by the
General Partner to the Partnership, it being understood that in any such
transaction the General Partner shall be entitled to cost recovery only.
 
Section 6.7  Indemnification.
 
(A)  The Partnership shall indemnify the General Partner and each director,
officer and stockholder of the General Partner and each Person (including any
Affiliate) designated as an agent by the General Partner in its reasonable
discretion (each, an “Indemnified Party”) to the fullest extent permitted under
the Act (including any procedures set forth therein regarding advancement of
expenses to such Indemnified Party) from and against any and all losses, claims,
damages, liabilities, expenses (including reasonable attorneys’ fees),
judgments, fines, settlements and any other amounts arising out of or in
connection with any claims, demands, actions, suits or proceedings (civil,
criminal or administrative) relating to or resulting (directly or indirectly)
from the operations of the Partnership, in which such Indemnified Party becomes
involved, or reasonably believes it may become involved, as a result of the
capacity referred to above.
 
(B)  The Partnership shall have the authority to purchase and maintain such
insurance policies on behalf of the Indemnified Parties as the General Partner
shall determine, which policies may cover those liabilities the General Partner
reasonably believes may be incurred by an Indemnified Party in connection with
the operation of the business of the Partnership. The right to procure such
insurance on behalf of the
 

-20-

--------------------------------------------------------------------------------



Indemnified Parties shall in no way mitigate or otherwise affect the right of
any such Indemnified Party to indemnification pursuant to Section 6.7(A) hereof.
 
(C)  The provisions of this Section 6.7 are for the benefit of the Indemnified
Parties, their heirs, successors, assigns and administrators and shall not be
deemed to create any rights in or benefit to any other Person.
 
ARTICLE VII   - ADMINISTRATIVE, FINANCIAL AND TAX MATTERS
 
Section 7.1  Books and Records. The General Partner shall maintain at the office
of the Partnership full and accurate books of the Partnership showing all
receipts and expenditures, assets and liabilities, profits and losses, names and
current addresses of Partners, and all other records necessary for recording the
Partnership’s business and affairs. Each Limited Partner shall have, upon
written demand and at such Limited Partner’s expense, the right to receive true
and complete information regarding Partnership matters to the extent required
(and subject to the limitations) under Delaware law.
 
Section 7.2  Annual Audit and Accounting. The books and records of the
Partnership shall be kept for financial and tax reporting purposes on the
accrual basis of accounting in accordance with generally accepted accounting
principles (“GAAP”). The accounts of the Partnership shall be audited annually
by a nationally recognized accounting firm of independent public accountants
selected by the General Partner (the “Independent Accountants”).
 
Section 7.3  Partnership Funds. The General Partner shall have responsibility
for the safekeeping and use of all funds and assets of the Partnership, whether
or not in its direct or indirect possession or control. All funds of the
Partnership not otherwise invested shall be deposited in one or more accounts
maintained in such banking institutions as the General Partner shall determine,
and withdrawals shall be made only in the regular course of Partnership business
on such signatures as the General Partner may from time to time determine.
 
Section 7.4  Reports and Notices. The General Partner shall provide all Partners
with the following reports no later than the dates indicated or as soon
thereafter as circumstances permit:
 
(A)  By March 31 of each year, IRS Form 1065 and Schedule K-1, or similar forms
as may be required by the IRS, stating each Partner’s allocable share of income,
gain, loss, deduction or credit for the prior Fiscal Year;
 
(B)  Within ninety (90) days after the end of each of the first three (3) fiscal
quarters, as of the last day of the fiscal quarter, a report containing
unaudited financial statements of the Partnership, or of the General Partner if
such statements are prepared on a consolidated basis with the General Partner,
and such other information as may be legally required or determined to be
appropriate by the General Partner; and
 
(C)  Within one hundred twenty (120) days after the end of each Fiscal Year, as
of the close of the Fiscal Year, an annual report containing audited financial
statements of the Partnership, or of the General Partner if such statements are
prepared on a consolidated basis with the General Partner, presented in
accordance with GAAP and certified by the Independent Accountants.
 
Section 7.5  Tax Matters.
 
(A)  The General Partner shall be the Tax Matters Partner of the Partnership for
federal income tax matters pursuant to Code Section 6231(a)(7)(A). The Tax
Matters Partner is authorized and required
 

-21-

--------------------------------------------------------------------------------



to represent the Partnership (at the expense of the Partnership) in connection
with all examinations of the affairs of the Partnership by any federal, state,
or local tax authorities, including any resulting administrative and judicial
proceedings, and to expend funds of the Partnership for professional services
and costs associated therewith. The Tax Matters Partner shall deliver to the
Limited Partners within ten (10) business days of the receipt thereof a copy of
any notice or other communication with respect to the Partnership received from
the IRS (or other governmental tax authority), or any court, in each case with
respect to any administrative or judicial proceeding involving the Partnership.
The Partners agree to cooperate with each other in connection with the conduct
of all proceedings pursuant to this Section 7.5(A).
 
(B)  The Tax Matters Partner shall receive no compensation for its services in
such capacity. If the Tax Matters Partner incurs any costs related to any tax
audit, declaration of any tax deficiency or any administrative proceeding or
litigation involving any Partnership tax matter, such amount shall be an expense
of the Partnership and the Tax Matters Partner shall be entitled to full
reimbursement therefor.
 
(C)  The General Partner shall cause to be prepared all federal, state and local
income tax returns required of the Partnership at the Partnership’s expense.
 
(D)  Except as set forth herein, the General Partner shall determine whether to
make (and, if necessary, revoke) any tax election available to the Partnership
under the Code or any state tax law; provided, however, upon the request of any
Partner, the General Partner shall make the election under Code Section 754 and
the Treasury Regulations promulgated thereunder. The Partnership shall elect to
deduct expenses, if any, incurred by it in organizing the Partnership in
accordance with the provisions of Code Section 709.
 
Section 7.6  Withholding. Each Partner hereby authorizes the Partnership to
withhold from or pay to any taxing authority on behalf of such Partner any tax
that the General Partner determines the Partnership is required to withhold or
pay with respect to any amount distributable or allocable to such Partner. Any
amount paid to any taxing authority which does not constitute a reduction in the
amount otherwise distributable to such Partner shall be treated as a loan from
the Partnership to such Partner, which loan shall bear interest at the “prime
rate” as published from time to time in The Wall Street Journal plus two (2)
percentage points, and shall be repaid within ten (10) business days after
request for repayment from the General Partner. The obligation to repay any such
loan shall be secured by such Partner’s Partnership Interest and each Partner
hereby grants the Partnership a security interest in his Partnership Interest
for the purposes set forth in this Section 7.6, this Section 7.6 being intended
to serve as a security agreement for purposes of the Uniform Commercial Code
with the General Partner having in respect hereof all of the remedies of a
secured party under the Uniform Commercial Code. Each Partner agrees to take
such reasonable actions as the General Partner may request to perfect and
continue the perfection of the security interest granted hereby. In the event
any Partner fails to repay any deemed loan pursuant to this Section 7.6 the
Partnership shall be entitled to avail itself of any rights and remedies it may
have. Furthermore, upon the expiration of ten (10) business days after demand
for payment, the General Partner shall have the right, but not the obligation,
to make the payment to the Partnership on behalf of the defaulting Partner and
thereupon be subrogated to the rights of the Partnership with respect to such
defaulting Partner.
 
ARTICLE VIII   - TRANSFER OF PARTNERSHIP INTERESTS; ADMISSIONS OF PARTNERS
 
Section 8.1  Transfer by General Partner. The General Partner may not
voluntarily withdraw or Transfer all or any portion of its General Partner
Interest. Notwithstanding the foregoing, the General Partner may pledge its
General Partner Interest in furtherance of the Partnership’s business (including
without limitation, in connection with a loan agreement under which the
Partnership is a borrower) without the consent of any Partner.
 
Section 8.2  Obligations of a Prior General Partner. Upon an Involuntary
Withdrawal of the General Partner and the subsequent Transfer of the General
Partner’s Interest, such General Partner shall (i) remain liable for all
obligations and liabilities (other than Partnership liabilities payable solely
from Partnership Assets) incurred by it as General Partner before the effective
date of such event and (ii) pay all costs associated with the admission of its
Successor General Partner. However, such General Partner shall be free of and
held harmless by the Partnership against any obligation or liability incurred on
account of the activities of the Partnership from and after the effective date
of such event, except as provided in this Agreement.
 
Section 8.3  Successor General Partner. A successor to all of a General
Partner’s General Partner Interest who is proposed to be admitted to the
Partnership as a Successor General Partner shall be admitted as the General
Partner, effective upon the Transfer. Any such transferee shall carry on the
business of the Partnership without dissolution. In addition, the following
conditions must be satisfied:
 
(A)  The Person shall have accepted and agreed to be bound by all the terms and
provisions of this Agreement by executing a counterpart thereof and such other
documents or instruments as may be required or appropriate in order to effect
the admission of such Person as a General Partner; and
 
(B)  An amendment to this Agreement evidencing the admission of such Person as a
General Partner shall have been executed by all General Partners and an
amendment to the Certificate shall have been filed for recordation as required
by the Act.
 
(C)  Any consent required under Section 10.1(A) hereof shall have been obtained.
 
Section 8.4  Restrictions on Transfer and Withdrawal by Limited Partner.
 
(A)  Subject to the provisions of Section 8.4(D), no Limited Partner may
Transfer all or any portion of his Partnership Interest without first obtaining
the Consent of the General Partner, which Consent may be granted or withheld in
the sole and absolute discretion of the General Partner. Any such purported
transfer undertaken without such Consent shall be considered to be null and void
ab initio and shall not be given effect. Each Limited Partner acknowledges that
the General Partner has agreed not to grant any such consent prior to the
Transfer Restriction Date.
 
(B)  No Limited Partner may withdraw from the Partnership other than as a result
of a permitted Transfer (i.e., a Transfer consented to as contemplated by clause
(A) above or clause (D) below or a Transfer pursuant to clause (C) below) of all
of his Partnership Units pursuant to this Article VIII or pursuant to a
redemption or exchange of all of his Partnership Units pursuant to Article IX.
Upon the permitted Transfer or redemption of all of a Limited Partner’s
Partnership Units, such Limited Partner shall cease to be a Limited Partner.
 
(C)  Upon the Involuntary Withdrawal of any Limited Partner (which shall under
no circumstance cause the dissolution of the Partnership), the executor,
administrator, trustee, guardian, receiver or conservator of such Limited
Partner’s estate shall become a Substituted Limited Partner upon compliance with
the provisions of Section 8.5(A)(1)-(3).
 
(D)  Subject to Section 8.4(E), a Limited Partner may Transfer, with the Consent
of the General Partner, all or a portion of his Partnership Units to (a) a
parent or parents, spouse, natural or adopted descendant or descendants, spouse
of such a descendant, or brother or sister, or a trust created by such Limited
Partner for the benefit of such Limited Partner and/or any such person(s), of
which trust such Limited Partner or any such person(s) is a trustee, (b) a
corporation controlled by a Person or Persons named in (a) above, or (c) if the
Limited Partner is an entity, its beneficial owners, and the General Partner
shall grant its Consent to any Transfer pursuant to this Section 8.4(D) unless
such Transfer, in the reasonable judgment of the General
 

-22-

--------------------------------------------------------------------------------



Partner, would cause (or have the potential to cause) the General Partner to
fail to qualify for taxation as a REIT, in which case the General Partner shall
have the absolute right to refuse to permit such Transfer, and any purported
Transfer in violation of this Section 8.4(D) shall be null and void ab initio.
 
(E)  No Transfer of Limited Partnership Units shall be made if such Transfer
would (i) in the opinion of Partnership counsel, cause the Partnership to be
terminated for federal income tax purposes or to be treated as an association
taxable as a corporation (rather than a partnership) for federal income tax
purposes; (ii) be effected through an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Code Section 7704 and the Treasury Regulations thereunder, (iii) in the opinion
of Partnership counsel, violate the provisions of applicable securities laws;
(iv) violate the terms of (or result in a default or acceleration under) any
law, rule, regulation, agreement or commitment binding on the Partnership; (v)
cause the Partnership to become, with respect to any employee benefit plan
subject to Title I of ERISA, a “party-in-interest” (as defined in Section 3(14)
of ERISA) or a “disqualified person” (as defined in Section 4975(e) of the
Code); (vi) in the opinion of counsel to the Partnership, cause any portion of
the underlying assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101; or
(vii) result in a deemed distribution to any Partner attributable to a failure
to meet the requirements of Treasury Regulations Section 1.752-2(d)(1), unless
such Partner consents thereto.
 
(F)  Prior to the consummation of any Transfer under this Section 8.4, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
 
Section 8.5  Substituted Limited Partner.
 
(A)  No transferee shall become a Substituted Limited Partner in place of his
assignor unless and until the following conditions have been satisfied:
 
(1)  The assignor and transferee file a Notice or other evidence of Transfer and
such other information reasonably required by the General Partner, including,
without limitation, names, addresses and telephone numbers of the assignor and
transferee;
 
(2)  The transferee executes, adopts and acknowledges this Agreement, or a
counterpart hereto, and such other documents as may be reasonably requested by
the General Partner, including without limitation, all documents necessary to
comply with applicable tax and/or securities rules and regulations;
 
(3)  The assignor or transferee pays all costs and fees incurred or charged by
the Partnership to effect the Transfer and substitution; and
 
(4)  The assignor or transferee obtains the written Consent of the General
Partner, which may be given or withheld in its sole and absolute discretion.
 
(B)  If a transferee of a Limited Partner does not become a Substituted Limited
Partner pursuant to Section 8.5(A), such transferee shall be an Assignee and
shall not have any rights to require any information on account of the
Partnership’s business, to inspect the Partnership’s books or to vote or
otherwise take part in the affairs of the Partnership (such Partnership Units
being deemed to have been voted in the same proportion as all other Partnership
Units held by Limited Partners have been voted). Such Assignee shall be
entitled, however, to all the rights of an assignee of a limited partnership
interest under the Act. Any Assignee wishing to Transfer the Partnership Units
acquired shall be subject to the restrictions set forth in this Article VIII.
 
Section 8.6  Timing and Effect of Transfers. Unless the General Partner agrees
otherwise, Transfers under this Article VIII may only be made as of the first
day of a fiscal quarter of the Partnership. Upon any Transfer of a Partnership
Interest in accordance with this Article VIII or redemption of a Partnership
Interest in accordance with Article IX, the Partnership shall allocate all items
of Profit and Loss between the assignor Partner and the transferee Partner in
accordance with Section 5.2(F)(2) hereof. The assignor Partner shall have the
right to receive all distributions as to which the Record Date precedes the date
of Transfer and the transferee Partner shall have the right to receive all
distributions thereafter.
 
Section 8.7  Additional Limited Partners. Other than in accordance with the
transactions specified in the Contribution Agreements, after the initial
execution of this Agreement and the admission to the Partnership of the Initial
Limited Partners, any Person making a Capital Contribution to the Partnership in
accordance herewith shall be admitted as an Additional Limited Partner of the
Partnership only (i) with the Consent of the General Partner and (ii) upon
execution, adoption and acknowledgment of this Agreement, or a counterpart
hereto, and such other documents as may be reasonably requested by the General
Partner, including without limitation, the power of attorney required under
Section 12.3. Upon satisfaction of the foregoing requirements, such Person shall
be admitted as an Additional Limited Partner effective on the date upon which
the name of such Person is recorded on the books of the Partnership.
 
Section 8.8  Amendment of Agreement and Certificate. Upon any admission of a
Person as a Partner to the Partnership, the General Partner shall make any
necessary amendment to this Agreement to reflect such admission and, if required
by the Act, to cause to be filed an amendment to the Certificate.
 
ARTICLE IX   - REDEMPTION
 
Section 9.1  Right of Redemption.
 
(A)  Subject to any restriction on the General Partner, which restriction may
arise as a result of the REIT Charter, the laws governing the General Partner or
otherwise (a “Redemption Restriction”), beginning on the Redemption Effective
Date, during each Redemption Period each Redeeming Party shall have the right to
require the Partnership to redeem all or a portion of the Partnership Units held
by such Redeeming Party by providing the General Partner with a Redemption
Notice. A Limited Partner may invoke its rights under this Article IX with
respect to 100 Partnership Units or an integral multiple thereof or all of the
Partnership Units held by such Limited Partner. Upon the General Partner’s
receipt of a Redemption Notice from a Redeeming Party, the Partnership shall be
obligated (subject to the existence of any Redemption Restriction) to redeem the
Partnership Units from such Redeeming Party (the “Redemption Obligation”).
 
(B)  Upon receipt of a Redemption Notice from a Redeeming Party, the General
Partner shall either (i) cause the Partnership to redeem the Partnership Units
tendered in the Redemption Notice, (ii) assume the Redemption Obligation, as set
forth in Section 9.4 hereof, or (iii) provide written Notice to the Redeeming
Party of each applicable Redemption Restriction.
 
(C)  On and after June 6, 2007 at any time or from time to time, the Partnership
may redeem all or such other number of Class C Units (any such redemption, a
“Class C Redemption”) at a cash redemption price per Class C Unit equal to that
portion of the Capital Contribution of the Class C Limited Partner allocable to
each such unit, plus all accumulated and unpaid Class C Priority Return Amounts
to the date of Class C Redemption (such price, the “Class C Redemption Price”).
Upon any Class C Redemption, an amount equal to the product of the Class C
Redemption Price and the number of Class C Units redeemed by the Partnership
shall be distributed by the Partnership to the Class C Limited Partner.
 
(D)  The Partnership may redeem all or such other number of Class F Units (any
such redemption, a “Class F Redemption”) on any applicable date of redemption of
any Class F Preferred Shares, at a cash redemption price per Class F Unit equal
to that portion of the Capital Contribution of the Class F Limited Partner
allocable to each such unit, plus all accumulated and unpaid Class F Priority
Return Amounts to the date of Class F Redemption (such price, the “Class F
Redemption Price”). Upon any Class F Redemption, an amount equal to the product
of the Class F Redemption Price and the number of Class F Units redeemed by the
Partnership shall be distributed by the Partnership to the Class F Limited
Partner.
 
(E)  The Partnership may redeem all or such other number of Class G Units (any
such redemption, a “Class G Redemption”) on any applicable date of redemption of
any Class G Preferred Shares, at a cash redemption price per Class G Unit equal
to that portion of the Capital Contribution of the Class G Limited Partner
allocable to each such unit, plus all accumulated and unpaid Class G Priority
Return Amounts to the date of Class G Redemption (such price, the “Class G
Redemption Price”). Upon any Class G Redemption, an amount equal to the product
of the Class G Redemption Price and the number of Class G Units redeemed by the
Partnership shall be distributed by the Partnership to the Class G Limited
Partner.
 
(F)  The Partnership may redeem all or such other number of Class I Units (any
such redemption, a “Class I Redemption”) on any applicable date of redemption of
any Class I Preferred Shares, at a cash redemption price per Class I Unit equal
to that portion of the Capital Contribution of the Class I Limited Partner
allocable to each such unit multiplied by the redemption premium then applicable
to the Class I Preferred Shares, plus all accumulated and unpaid Class I
Priority Return Amounts to the date of Class I Redemption (such price, the
“Class I Redemption Price”). Upon any Class I Redemption, an amount equal to the
product of the Class I Redemption Price and the number of Class I Units redeemed
by the Partnership shall be distributed by the Partnership to the Class I
Limited Partner.
 
(G)  The Partnership may redeem all or such other number of Class J Units (any
such redemption, a “Class J Redemption”) on any applicable date of redemption of
any Class J Preferred Shares, at a cash redemption price per Class J Unit equal
to that portion of the Capital Contribution of the Class J Limited Partner
allocable to each such unit multiplied by the redemption premium then applicable
to the Class J Preferred Shares, plus all accumulated and unpaid Class J
Priority Return Amounts to the date of Class J Redemption (such price, the
“Class J Redemption Price”). Upon any Class J Redemption, an amount equal to the
product of the Class J Redemption Price and the number of Class J Units redeemed
by the Partnership shall be distributed by the Partnership to the Class J
Limited Partner.
 
Section 9.2  Timing of Redemption. The Redemption Obligation (or the obligation
to provide Notice of an applicable Redemption Restriction, if one exists) shall
mature on the date which is seven (7) business days after the receipt by the
General Partner of a Redemption Notice from the Redeeming Party (the “Redemption
Date”).
 
Section 9.3  Redemption Price. On or before the Redemption Date, the Partnership
(or the General Partner if it elects pursuant to Section 9.4 hereof) shall
deliver to the Redeeming Party, in the sole and absolute discretion of the
General Partner either (i) a Share Payment or (ii) a Cash Payment. In order to
enable the Partnership to effect a redemption by making a Share Payment pursuant
to this Section 9.3, the General Partner in its sole and absolute discretion may
issue to the Partnership the number of REIT Shares required to make such Share
Payment in exchange for the issuance to the General Partner of Partnership Units
equal in number to the quotient of the number of REIT Shares issued and
Conversion Factor.
 
Section 9.4  Assumption of Redemption Obligation. Upon receipt of a Redemption
Notice, the General Partner, in its sole and absolute discretion, shall have the
right to assume the Redemption Obligation of the Partnership. In such case, the
General Partner shall be substituted for the Partnership for all purposes of
this Article IX and, upon acquisition of the Partnership Units tendered by the
Redeeming Party pursuant to the Redemption
 

-23-

--------------------------------------------------------------------------------



Notice shall be treated for all purposes of this Agreement as the owner of such
Partnership Units. Such exchange transaction shall be treated for federal income
tax purposes by the Partnership, the General Partner and the Redeeming Party as
a sale by the Redeeming Party as seller to the General Partner as purchaser.
 
Section 9.5  Further Assurances; Certain Representations. Each party to this
Agreement agrees to execute any documents deemed reasonably necessary by the
General Partner to evidence the issuance of any Share Payment to a Redeeming
Party. Notwithstanding anything herein to the contrary, each holder of First
Highland Units agrees that, if the General Partner shall elect to satisfy a
Redemption Obligation with respect to First Highland Units by making a Share
Payment, such Redemption Obligation shall mature on the date which is seven (7)
business days after receipt by the Partnership and the General Partner of
documents similar to the “Investor Materials” submitted in connection with the
sale of the First Highland Properties to the Partnership and any other similar
documents reasonably required by, and in form reasonably satisfactory to, the
Partnership. Each Limited Partner, by executing this Agreement, shall be deemed
to have represented to the General Partner and the Partnership that (i) its
acquisition of its Partnership Interest on the date hereof is made as a
principal for its own account, for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest and (ii) if it shall
receive REIT Shares pursuant to this Article IX other than pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
that its acquisition of such REIT Shares is made as a principal for its own
account, for investment purposes only and not with a view to the resale or
distribution of such REIT Shares and agrees that such REIT Shares may bear a
legend to the effect that such REIT Shares have not been so registered and may
not be sold other than pursuant to such a registration statement or an exemption
from the registration requirements of such Act.
 
Section 9.6  Effect of Redemption. Upon the satisfaction of the Redemption
Obligation by the Partnership or the General Partner, as the case may be, the
Redeeming Party shall have no further right to receive any Partnership
distributions in respect of the Partnership Units so redeemed and shall be
deemed to have represented to the Partnership and the General Partner that the
Partnership Units tendered for redemption are not subject to any liens, claims
or encumbrances. Upon a Class C Redemption by the Partnership, the Class C
Limited Partner shall have no further right to receive any Partnership
distributions or allocations in respect of the Class C Units so redeemed. Upon a
Class F Redemption by the Partnership, the Class F Limited Partner shall have no
further right to receive any Partnership distributions in respect of the Class F
Units so redeemed. Upon a Class G Redemption by the Partnership, the Class G
Limited Partner shall have no further right to receive any Partnership
distributions in respect of the Class G Units so redeemed. Upon a Class I
Redemption by the Partnership, the Class I Limited Partner shall have no further
right to receive any Partnership distributions in respect of the Class I Units
so redeemed. Upon a Class J Redemption by the Partnership, the Class J Limited
Partner shall have no further right to receive any Partnership distributions in
respect of the Class J Units so redeemed.
 
Section 9.7  Registration Rights. In the event a Limited Partner receives REIT
Shares in connection with a redemption of Partnership Units originally issued to
Initial Limited Partners on June 30, 1994 pursuant to this Article IX, such
Limited Partner shall be entitled to have such REIT Shares registered under the
Securities Act of 1933, as amended, as provided in the Registration Rights
Agreement.
 
Section 9.8  Redemption upon REIT Share Repurchases by the General Partner.  If
the General Partner acquires outstanding REIT Shares then the Partnership shall
redeem from the General Partner the General Partner’s interest in the
Partnership representing such acquired REIT Shares and pay to the General
Partner, in cash, an amount equal to the consideration, if any, paid by or for
the account of the General Partner for the acquired REIT Shares. The Partnership
shall make such cash payment, if any, to the General Partner within three (3)
business days after the General Partner notifies the Partnership that the
General Partner is committed to acquiring REIT Shares and requests payment under
this Section 9.8. Any REIT Shares acquired by the General Partner that are
thereafter disposed of by the General Partner (which term shall not include
cancellation) shall for the purposes of Sections 4.2(B) and (C), be deemed
issued at the time of such disposition.
 

-24-

--------------------------------------------------------------------------------



 
ARTICLE X   - DISSOLUTION AND LIQUIDATION
 
Section 10.1  Term and Dissolution. The Partnership commenced as of November 23,
1993, and shall continue until December 31, 2092, at which time the Partnership
shall dissolve or until dissolution occurs prior to that date for any one of the
following reasons:
 
(A)  An Involuntary Withdrawal or a voluntary withdrawal, even though in
violation of this Agreement, of the General Partner unless, within ninety (90)
days after such event of withdrawal all the remaining Partners agree in writing
to the continuation of the Partnership and to the appointment of a Successor
General Partner;
 
(B)  Entry of a decree of judicial dissolution of the Partnership under the Act;
or
 
(C)  The sale, exchange or other disposition of all or substantially all of the
Partnership Assets.
 
Section 10.2  Liquidation of Partnership Assets.
 
(A)  Subject to Section 10.2(E), in the event of dissolution pursuant to Section
10.1, the Partnership shall continue solely for purposes of winding up the
affairs of, achieving a final termination of, and satisfaction of the creditors
of, the Partnership. The General Partner (or, if there is no General Partner
remaining, any Person elected by a majority in interest of the Limited Partners
(the “Liquidator”)) shall be responsible for oversight of the winding up and
dissolution of the Partnership. The Liquidator shall obtain a full accounting of
the assets and liabilities of the Partnership and such Partnership Assets shall
be liquidated (including, at the discretion of the Liquidator, in exchange, in
whole or in part, for REIT Shares) as promptly as the Liquidator is able to do
so without any undue loss in value, with the proceeds therefrom applied and
distributed in the following order:
 
(1)  First, to the discharge of Partnership debts and liabilities to creditors
other than Partners;
 
(2)  Second, to the discharge of Partnership debts and liabilities to the
Partners;
 
(3)  Third, after giving effect to all contributions, distributions, and
allocations for all periods, to (i) the Class C Limited Partner in an amount
equal to any unpaid Class C Priority Return Amounts, (ii) the Class F Limited
Partner in an amount equal to any unpaid Class F Priority Return Amounts,
(iii) the Class G Limited Partner in an amount equal to any unpaid Class G
Priority Return Amounts, (iv) the Class I Limited Partner in an amount equal to
any unpaid Class I Return Amounts and (v) the Class J Limited Partner in an
amount equal to any unpaid Class J Return Amounts ; provided, that if the
proceeds are inadequate to pay all of the unpaid Class C Priority Return
Amounts, the unpaid Class F Priority Return Amounts, the unpaid Class G Priority
Return Amounts, the unpaid Class I Priority Return Amounts and the unpaid Class
J Priority Return Amounts, such proceeds shall be distributed to the Class C
Limited Partner, the Class F Limited Partner, the Class G Limited Partner, the
Class I Limited Partner and the Class J Limited Partner pro rata based on the
unpaid Class C Priority Return Amounts, the unpaid Class F Priority Return
Amounts, the unpaid Class G Priority Return Amounts, the unpaid Class I Priority
Return Amounts and the unpaid Class J Priority Return Amounts;
 
(4)  The balance, if any, to the Partners in accordance with their positive
Capital Accounts after giving effect to all contributions, distributions and
allocations for all periods.
 
(B)  In accordance with Section 10.2(A), the Liquidator shall proceed without
any unnecessary delay to sell and otherwise liquidate the Partnership Assets;
provided, however, that if the Liquidator shall determine that an immediate sale
of part or all of the Partnership Assets would cause undue loss to the Partners,
the Liquidator may defer the liquidation except (i) to the extent provided by
the Act or (ii) as may be necessary to satisfy the debts and liabilities of the
Partnership to Persons other than the Partners.
 
(C)  If, in the sole and absolute discretion of the Liquidator, there are
Partnership Assets that the Liquidator will not be able to liquidate, or if the
liquidation of such assets would result in undue loss to the Partners, the
Liquidator may distribute such Partnership Assets to the Partners in-kind, in
lieu of cash, as tenants-in-common in accordance with the provisions of Section
10.2(A). The foregoing notwithstanding, such in-kind distributions shall only be
made if in the Liquidator’s good faith judgment that is in the best interest of
the Partners.
 
(D)  Upon the complete liquidation and distribution of the Partnership Assets,
the Partners shall cease to be Partners of the Partnership, and the Liquidator
shall execute, acknowledge and cause to be filed all certificates and notices
required by law to terminate the Partnership. Upon the dissolution of the
Partnership pursuant to Section 10.1, the Liquidator shall cause to be prepared,
and shall furnish to each Partner, a statement setting forth the assets and
liabilities of the Partnership. Promptly following the complete liquidation and
distribution of the Partnership Assets, the Liquidator shall furnish to each
Partner a statement showing the manner in which the Partnership Assets were
liquidated and distributed.
 
(E)  Notwithstanding the foregoing provisions of this Section 10.2, in the event
that the Partnership shall dissolve as a result of the expiration of the term
provided for herein or as a result of the occurrence of an event of the type
described in Section 10.1(B) or (C), then each Limited Partner shall be deemed
to have delivered a Redemption Notice on the date of such dissolution. In
connection with each such Redemption Notice, the General Partner shall have the
option of either (i) complying with the redemption procedures contained in
Article IX or (ii) at the request of any Limited Partner, delivering to such
Limited Partner, Partnership property approximately equal in value to the value
of such Limited Partner’s Partnership Units upon the assumption by such Limited
Partner of such Limited Partner’s proportionate share of the Partnership’s
liabilities and payment by such Limited Partner (or the Partnership) of any
excess (or deficiency) of the value of the property so delivered over the value
of such Limited Partner’s Partnership Units. In lieu of requiring such Limited
Partner to assume its proportionate share of Partnership liabilities, the
General Partner may deliver to such Limited Partner unencumbered Partnership
property approximately equal in value to the net value of such Limited Partner’s
Partnership Units.
 
Section 10.3  Effect of Treasury Regulations.
 
(A)  In the event the Partnership is “liquidated” within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g), distributions made to Partners
pursuant to Section 10.2 shall be made within the time period provided in
Treasury Regulations Section 1.704-1(b)(2)(ii)(b)(2). If any Contributor Partner
has a deficit balance in its Capital Account (after giving effect to all
contributions (without regard to this Section 10.3(A)), distributions and
allocations), each such Contributor Partner shall contribute to the capital of
the Partnership an amount equal to its respective deficit balance, such
obligation to be satisfied within ninety (90) days following the liquidation and
dissolution of the Partnership in accordance with the provisions of this Article
X hereof. Conversely, if any Partner other than a Contributor Partner has a
deficit balance in its Capital Account (after giving effect to all contributions
(without regard to this Section 10.3(A)), distributions and allocations), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership. Any deficit restoration obligation pursuant to the provisions
hereof shall be for the benefit of creditors of the Partnership or any other
Person to whom any debts, liabilities, or obligations are owed by (or who
otherwise has any claim against) the Partnership or the general partner, in its
capacity as General Partner of the Partnership. For purposes of computing each
Contributor Partner’s deficit balance in its Capital Account and its
 

-25-

--------------------------------------------------------------------------------



corresponding obligations to contribute additional capital to the Partnership,
only items of income, gain and loss actually recognized shall be reflected.
 
(B)  In the event the Partnership is “liquidated” within the meaning of Treasury
Regulations Section 1.704-1(b)(2)(ii)(g) but there has been no dissolution of
the Partnership under Section 10.1 hereof, then the Partnership Assets shall not
be liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. In the event of such a
liquidation there shall be deemed to have been a distribution of Partnership
Assets in kind to the Partners in accordance with Section 10.2 followed by a
recontribution of such Partnership Assets by the Partners in the same
proportions.
 
Section 10.4  Time for Winding-Up. Anything in this Article X notwithstanding, a
reasonable time shall be allowed for the orderly winding-up of the business and
affairs of the Partnership and the liquidation of the Partnership Assets in
order to minimize any potential for losses as a result of such process. During
the period of winding-up, this Agreement shall remain in full force and effect
and shall govern the rights and relationships of the Partners inter se.
 
ARTICLE XI   - AMENDMENTS AND MEETINGS
 
Section 11.1  Amendment Procedure.
 
(A)  Amendments to this Agreement may be proposed by the General Partner. An
amendment proposed at any time when the General Partner holds less than 90% of
all Partnership Units will be adopted and effective only if it receives the
Consent of the holders of a majority of the Partnership Units not then held by
the General Partner and an amendment proposed at any time when the General
Partner holds 90% or more of all Partnership Units may be made by the General
Partner without the Consent of any Limited Partner; provided, however, no
amendment shall be adopted if it would (i) convert a Limited Partner’s Interest
in the Partnership into a general partner interest, (ii) increase the liability
of a Limited Partner under this Agreement, (iii) except as otherwise permitted
in this Agreement, alter the Partner’s rights to distributions set forth in
Article V, or the allocations set forth in Article V, (iv) alter or modify any
aspect of the Partners’ rights with respect to redemption of Partnership Units,
(v) cause the early termination of the Partnership (other than pursuant to the
terms hereof) or (vi) amend this Section 11.1(A), in each case without the
Consent of each Partner adversely affected thereby. In connection with any
proposed amendment of this Agreement requiring Consent, the General Partner
shall either call a meeting to solicit the vote of the Partners or seek the
written vote of the Partners to such amendment. In the case of a request for a
written vote, the General Partner shall be authorized to impose such reasonable
time limitations for response, but in no event less than ten (10) days, with the
failure to respond being deemed a vote consistent with the vote of the General
Partner.
 
(B)  Notwithstanding the foregoing, amendments may be made to this Agreement by
the General Partner, without the Consent of any Limited Partner, to (i) add to
the representations, duties or obligations of the General Partner or surrender
any right or power granted to the General Partner herein; (ii) cure any
ambiguity, correct or supplement any provision herein which may be inconsistent
with any other provision herein or make any other provisions with respect to
matters or questions arising hereunder which will not be inconsistent with any
other provision hereof; (iii) reflect the admission, substitution, termination
or withdrawal of Partners in accordance with this Agreement; or (iv) satisfy any
requirements, conditions or guidelines contained in any order, directive,
opinion, ruling or regulation of a federal or state agency or contained in
federal or state law. The General Partner shall reasonably promptly notify the
Limited Partners whenever it exercises its authority pursuant to this Section
11.1(B).
 
(C)  Within ten (10) days of the making of any proposal to amend this Agreement,
the General Partner shall give all Partners Notice of such proposal (along with
the text of the proposed amendment and a statement of its purposes).
 
Section 11.2  Meetings and Voting.
 
(A)  Meetings of Partners may be called by the General Partner. The General
Partner shall give all Partners Notice of the purpose of such proposed meeting
not less than seven (7) days nor more than thirty (30) days prior to the date of
the meeting. Meetings shall be held at a reasonable time and place selected by
the General Partner. Whenever the vote or Consent of Partners is permitted or
required hereunder, such vote or Consent shall be requested by the General
Partner and may be given by the Partners in the same manner as set forth for a
vote with respect to an amendment to this Agreement in Section 11.1(A).
 
(B)  Any action required or permitted to be taken at a meeting of the Partners
may be taken without a meeting if a written consent setting forth the action to
be taken is signed by the Partners owning Percentage Interests required to vote
in favor of such action, which consent may be evidenced in one or more
instruments. Consents need not be solicited from any other Partner if the
written consent of a sufficient number of Partners has been obtained to take the
action for which such solicitation was required.
 
(C)  Each Limited Partner may authorize any Person or Persons, including without
limitation the General Partner, to act for him by proxy on all matters on which
a Limited Partner may participate. Every proxy (i) must be signed by the Limited
Partner or his attorney-in-fact, (ii) shall expire eleven (11) months from the
date thereof unless the proxy provides otherwise and (iii) shall be revocable at
the discretion of the Limited Partner granting such proxy.
 
Section 11.3  Voting of LB Units. On any matter on which the Limited Partners
shall be entitled to vote, consent or grant an approval or waiver, following the
admissions of the LB Partners to the Partnership as Additional Limited Partners
and through the Voting Termination Date, each holder of the LB Units shall be
deemed (i) in connection with any matter submitted to a vote, to have cast all
votes attributable to such holder’s LB Units in the same manner as the votes
attributable to the Units held by the General Partner are cast on such matter,
and (ii) in connection with any consent, approval or waiver, to have taken the
same action as the General Partner shall have taken with respect to its Units in
connection therewith. If the General Partner shall not have the right to vote,
consent or grant an approval or waiver on a matter, each holder of LB Units
shall vote or act as directed by the General Partner.
 
ARTICLE XII   - MISCELLANEOUS PROVISIONS
 
Section 12.1  Title to Property. All property owned by the Partnership, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually, shall have any ownership
of such property. The Partnership may hold any of its assets in its own name or,
in the name of its nominee, which nominee may be one or more individuals,
corporations, partnerships, trusts or other entities.
 
Section 12.2  Other Activities of Limited Partners. Except as expressly provided
otherwise in this Agreement or in any other agreement entered into by a Limited
Partner or any Affiliate of a Limited Partner and the Partnership, the General
Partner or any Subsidiary of the Partnership or the General Partner, any Limited
Partner or any Affiliate of any Limited Partner may engage in, or possess an
interest in, other business ventures of every nature and description,
independently or with others, including, without limitation, real estate
business ventures, whether or not such other enterprises shall be in competition
with any activities of the Partnership, the General Partner or any
 

-26-

--------------------------------------------------------------------------------



Subsidiary of the Partnership or the General Partner; and neither the
Partnership, the General Partner, any such Subsidiary nor the other Partners
shall have any right by virtue of this Agreement in and to such independent
ventures or to the income or profits derived therefrom.
 
Section 12.3  Power of Attorney.
 
(A)  Each Partner hereby irrevocably appoints and empowers the General Partner
(which term shall include the Liquidator, in the event of a liquidation, for
purposes of this Section 12.3) and each of their authorized officers and
attorneys-in-fact with full power of substitution as his true and lawful agent
and attorney-in-fact, with full power and authority in his name, place and stead
to:
 
(1)  make, execute, acknowledge, publish and file in the appropriate public
offices (a) any duly approved amendments to the Certificate pursuant to the Act
and to the laws of any state in which such documents are required to be filed;
(b) any certificates, instruments or documents as may be required by, or may be
appropriate under, the laws of any state or other jurisdiction in which the
Partnership is doing or intends to do business; (c) any other instrument which
may be required to be filed by the Partnership under the laws of any state or by
any governmental agency, or which the General Partner deems advisable to file;
(d) any documents which may be required to effect the continuation of the
Partnership, the admission, withdrawal or substitution of any Partner pursuant
to Article VIII, dissolution and termination of the Partnership pursuant to
Article X, or the surrender of any rights or the assumption of any additional
responsibilities by the General Partner; (e) any document which may be required
to effect an amendment to this Agreement to correct any mistake, omission or
inconsistency, or to cure any ambiguity herein, to the extent such amendment is
permitted by Section 11.1(B); and (f) all instruments (including this Agreement
and amendments and restatements hereof) relating to the determination of the
rights, preferences and privileges of any class or series of Partnership Units
issued pursuant to Section 4.2(B) of this Agreement; and
 
(2)  sign, execute, swear to and acknowledge all voting ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole discretion of the General Partner, to make, evidence, give, confirm
or ratify any vote, consent, approval, agreement or other action which is made
or given by the Partners hereunder or is consistent with the terms of this
Agreement and appropriate or necessary, in the sole discretion of the General
Partner, to effectuate the terms or intent of this Agreement.
 
(B)  Nothing herein contained shall be construed as authorizing the General
Partner to amend this Agreement except in accordance with Article XI or as may
be otherwise expressly provided for in this Agreement.
 
(C)  The foregoing grant of authority (i) is a special power of attorney,
coupled with an interest, and it shall survive the Involuntary Withdrawal of any
Partner and shall extend to such Partner’s heirs, successors, assigns and
personal representatives; (ii) may be exercised by the General Partner for each
and every Partner acting as attorney-in-fact for each and every Partner; and
(iii) shall survive the Transfer by a Limited Partner of all or any portion of
its Interest and shall be fully binding upon such transferee; except that the
power of attorney shall survive such assignment with respect to the assignor
Limited Partner for the sole purpose of enabling the General Partner to execute,
acknowledge and file any instrument necessary to effect the admission of the
transferee as a Substitute Limited Partner. Each Partner hereby agrees to be
bound by any representations made by the General Partner, acting in good faith
pursuant to such power of attorney. Each Partner shall execute and deliver to
the General Partner, within fifteen (15) days after receipt of the General
Partner’s request therefor, such further designations, powers of attorney and
other instruments as the General Partner deems necessary to effectuate this
Agreement and the purposes of the Partnership.
 
(D)  Each LB Partner hereby irrevocably appoints and empowers the General
Partner and the Liquidator, in the event of a liquidation, and each of their
authorized officers and attorneys-in-fact with full power of substitution, as
the true and lawful agent and attorney-in-fact of such LB Partner with full
power and
 

-27-

--------------------------------------------------------------------------------



authority in the name, place and stead of such LB Partner to take such actions
(including waivers under the Partnership Agreement) or refrain from taking such
action as the General Partner reasonably believes are necessary or desirable to
achieve the purposes of Section 11.3 of the Partnership Agreement.
 
Section 12.4  Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery, (i) if to a Limited Partner, at the most current address given by such
Limited Partner to the General Partner by means of a notice given in accordance
with the provisions of this Section 12.4, which address initially is the address
contained in the records of the General Partner, or (ii) if to the General
Partner, 311 S. Wacker Drive, Suite 4000, Chicago, Illinois 60606, Attn:
President.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if hand delivered; five (5) business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; or when receipt is acknowledged, if telecopied.
 
Section 12.5  Further Assurances. The parties agree to execute and deliver all
such documents, provide all such information and take or refrain from taking any
action as may be necessary or desirable to achieve the purposes of this
Agreement and the Partnership.
 
Section 12.6  Titles and Captions. All article or section titles or captions in
this Agreement are solely for convenience and shall not be deemed to be part of
this Agreement or otherwise define, limit or extend the scope or intent of any
provision hereof.
 
Section 12.7  Applicable Law. This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
law of the State of Delaware, without regard to its principles of conflicts of
laws.
 
Section 12.8  Binding Agreement. This Agreement shall be binding upon the
parties hereto, their heirs, executors, personal representatives, successors and
assigns.
 
Section 12.9  Waiver of Partition. Each of the parties hereto irrevocably waives
during the term of the Partnership any right that it may have to maintain any
action for partition with respect to any property of the Partnership.
 
Section 12.10  Counterparts and Effectiveness. This Agreement may be executed in
several counterparts, which shall be treated as originals for all purposes, and
all so executed shall constitute one agreement, binding on all of the parties
hereto, notwithstanding that all the parties are not signatory to the original
or the same counterpart. Any such counterpart shall be admissible into evidence
as an original hereof against each Person who executed it. The execution of this
Agreement and delivery thereof by facsimile shall be sufficient for all
purposes, and shall be binding upon any party who so executes.
 
Section 12.11  Survival of Representations. All representations and warranties
herein shall survive the dissolution and final liquidation of the Partnership.
 
Section 12.12  Entire Agreement. This Agreement (and all Exhibits hereto)
contains the entire understanding among the parties hereto and supersedes all
prior written or oral agreements among them respecting the within subject
matter, unless otherwise provided herein. There are no representations,
agreements, arrangements or understandings, oral or written, among the Partners
hereto relating to the subject matter of this Agreement which are not fully
expressed herein and in said Exhibits.
 

-28-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the day and year first above written.
 
General Partner:
FIRST INDUSTRIAL REALTY TRUST INC.,
as sole General Partner of the Partnership
 
 
By: /s/ John H. Clayton 
 
Class J Limited Partner
FIRST INDUSTRIAL REALTY TRUST, INC.,
    as Class J Limited Partner
 
 
By: /s/ John H. Clayton 
 






-29-

--------------------------------------------------------------------------------




Exhibit 1A
 
First Highland Partners
 
 
Number of Units
 
 
Highland Associates Limited Partnership
 
   
69,039

 
Peter Murphy
 
   
56,184

 
North Star Associates Limited Partnership
 
   
19,333

 
Peter O’Connor
 
   
56,844

 
Partridge Road Associates Limited Partnership
 
   
2,751

 
Shadeland Associates Limited Partnership
 
   
42,976

 
Ellen Margaret Smith
 
   
1,000

 
Joseph Edward Smith
 
   
1,000

 
Kevin Smith
 
   
10,571

 
Olivia Jane Smith
 
   
1,000

 
Jonathan Stott
 
   
80,026

 





--------------------------------------------------------------------------------



Exhibit 1B
 
Schedule of Partners
 
General Partner
 
 
Number of Units
 
 
First Industrial Realty Trust, Inc.
 
   
30,892,739

 

 
Limited Partners
 
 
Number of Units
 
 
Kerry Acker
 
   
154

 
Sanders H. Acker
 
   
307

 
Sterling Alsip Trust DTD 8-1-89 Donald W. Schaumberger Trustee
 
   
794

 
Charles T. Andrews
 
   
754

 
Daniel R. Andrew TR of the Daniel R.
Andrew Trust UA 12-29-92
 
   

137,489

 
The Arel Company
 
   
307

 
William J. Atkins
 
   
5,691

 
E. Donald Bafford
 
   
3,374

 
William Baloh
 
   
8,731

 
Thomas K. Barad & Jill E. Barad CO-TTEES of the
Thomas K. Barad & Jill E. Barad Trust DTD 10-18-89
 
   

2,283

 
Enid Barden TTEE of the Enid Barden
Trust DTD 6-28-95
 
   

56,082

 
Enid Barden TTEE of the Enid Barden
Trust of 6-28-96
 
   

23,088

 
Barbara Bell
 
   
58,019

 
Stephen McNair Bell
 
   
58,020

 
Emil Billich
 
   
77

 
Don N. Blurton & Patricia H. Blurton Trustees UA DTD 4-11-96 Blurton 1996
Revocable Family Trust
 
   

598

 


--------------------------------------------------------------------------------





Harriett Bonn TTEE UA DTD 3-5-97 FBO The Harriett Bonn
Revocable Living Trust
 
   

24,804

 
Michael W. Brennan
 
   
3,806

 
Helen Brown
 
   
80,000

 
Henry D. Bullock & Terri D. Bullock &
Shawn Stevenson TR of the Bullock
Childrens Education Trust UA 12-20-94,
FBO Benjamin Dure Bullock
   



4,620

 
Henry D. Bullock & Terri D. Bullock &
Shawn Stevenson TR of the Bullock
Childrens Education Trust UA 12-20-94,
FBO Christine Laurel Bullock
   



4,620

 
Edward Burger
 
   
9,261

 
Barbara Lee O’Brien Burke
 
   
666

 
Ernestine Burstyn
 
   
5,007

 
Calamer, Inc.
 
   
1,233

 
Perry C. Caplan
 
   
1,388

 
Carew Corporation
 
   
13,650

 
Magdalena G. Castleman
 
   
307

 
Charles F. Downs & Mary Jane Downs TTEE
Charles F. Downs Living Trust UA
DTD 12-06-04
 
   


754
 
Cliffwood Development Company
 
   
64,823

 
Collins Family Trust DTD 5-6-69 James Collins Trustee
 
   
100,000

 
Kelly Collins
 
   
11,116

 
Michael Collins
 
   
17,369

 
Charles S. Cook and Shelby H. Cook TEN ENT
 
   
634

 
Cotswold Properties
 
   
34,939

 
Caroline Atkins Coutret
 
   
5,845

 


-2-

--------------------------------------------------------------------------------





David Cleborn Crow
 
   
5,159

 
Gretchen Smith Crow
 
   
2,602

 
Michael G. Damone TR of the Michael G.
Damone Trust UA 11-4-69
 
   

144,296

 
Robert L. Denton
 
   
6,286

 
John E. De B Blockey TR of the John E. De B Blockey Trust
 
   
8,653

 
Henry E. Dietz Trust UA 1-16-81
 
   
36,476

 
Mark X. DiSanto
 
   
14,844

 
John M. DiSanto
 
   
14,844

 
Steven Dizio & Helen Dizio JT TEN
 
   
12,358

 
Nancy L. Doane
 
   
2,429

 
W. Allen Doane
 
   
1,987

 
Timothy Donohue
 
   
100

 
Darwin B. Dosch
 
   
1,388

 
Draizin Family Partnership, L.P.
 
   
357,896

 
Joseph S. Dresner
 
   
149,531

 
Milton H. Dresner TR of the Milton H. Dresner Revocable Trust UA 10-22-76
 
   

149,531

 
James O’Neil Duffy, Jr.
 
   
513

 
Martin Eglow
 
   
330

 
Rand H. Falbaum
 
   
17,022

 
Patricia O’Brien Ferrell
 
   
666

 
Rowena Finke
 
   
154

 
First & Broadway Limited Partnership
 
   
18,203

 
Fourbur Family Co., L.P.
 
   
588,273

 


-3-

--------------------------------------------------------------------------------





Ester Fried
 
   
3,177

 
Jack Friedman TR of the Jack Friedman Revocable
Living Trust UA 3-23-78
 
   

26,005
 
Nancy Gabel
 
   
14

 
J. Peter Gaffney
 
   
727

 
Gerlach Family Trust DTD 6-28-85 Stanley & Linda Gerlach
Trustees
 
   

874

 
Martin Goodstein
 
   
922

 
Dennis G. Goodwin and Jeannie L. Goodwin TEN ENT
 
   
6,166

 
Jeffrey L. Greenberg
 
   
330

 
Stanley Greenberg & Florence Greenberg JT TEN
 
   
307

 
Thelma C. Gretzinger Trust
 
   
450

 
Stanley Gruber
 
   
30,032

 
Melissa C. Gudim
 
   
24,028

 
H.L. Investors LLC
 
   
4,000

 
H.P. Family Group LLC
 
   
103,734

 
H/Airport Gp Inc.
 
   
1,433

 
Clay Hamlin & Lynn Hamlin JT TEN
 
   
15,159

 
Turner Harshaw
 
   
1,132

 
Edwin Hession & Cathleen Hession JT TEN
 
   
11,116

 
Highland Associates Limited Partnership
 
   
69,039

 
Andrew Holder
 
   
97

 
Ruth Holder
 
   
2,612

 
Robert W. Holman, Jr.
 
   
150,213

 
Holman/Shidler Investment Corporation
 
   
22,079

 


-4-

--------------------------------------------------------------------------------





Robert S. Hood Living Trust DTD 1-9-90 & amended 12-16-96 Robert S. Hood Trustee
 
   

3,591

 
Howard Trust DTD 4-30-79 Howard F. Sklar Trustee
 
   
653

 
Steven B. Hoyt
 
   
150,000

 
Jerry Hymowitz
 
   
307

 
Karen L. Hymowitz
 
   
154

 
IBS Delaware Partners LP
 
   
2,708

 
Seymour Israel
 
   
15,016

 
Frederick K. Ito Trustee UA DTD 9-9-98 FBO The Frederick K. Ito Trust
 
   
1,940

 
Frederick K. Ito and June Y. Ito Trustees UA DTD 9-9-98 FBO The June Y. Ito
Trust
 
   

1,940

 
JP Trusts LLC
 
   
35,957

 
Michael W. Jenkins
 
   
460

 
Jernie Holdings Corp.
 
   
180,499

 
Joan R. Krieger TTEE of the Joan R. Krieger Revocable Trust
DTD 10-21-97
 
   

15,184

 
John E. DE B. Blockey TR of the
John E. DE B. Blockey Trust
 
   

8,653

 
Jane Terrell Johnson
 
   
3,538

 
Jeffrey E. Johnson
 
   
809

 
Johnson Living Trust DTD 2-18-83 H. Stanton & Carol A. Johnson Trustees
 
   

1,078

 
Thomas Johnson, Jr. and Sandra L. Johnson TEN ENT
 
   
2,142

 
Martha O’Brien Jones
 
   
665

 
Charles Mark Jordan
 
   
57

 
Mary Terrell Joseph
 
   
837

 
Nourhan Kailian
 
   
2,183

 


-5-

--------------------------------------------------------------------------------





H.L. Kaltenbacher, P.P. Kaltenbacher & J.K. Carr TTEES
of the Joseph C. Kaltenbacher Credit Shelter TR
 
   

1,440

 
Sarah Katz
 
   
307

 
Carol F. Kaufman
 
   
166

 
KEP LLC
 
   
98,626

 
Peter Kepic
 
   
9,261

 
Jack Kindler
 
   
1,440

 
Kirshner Family Trust #1 DTD 4-8-76 Berton & Barbara Kirshner Trustees
 
   
29,558

 
Kirshner Trust #4 FBO Todd Kirshner DTD 12-30-76 Berton Kirshner Trustee
 
   

20,258

 
Arthur Kligman
 
   
307

 
William L. Kreiger, Jr.
 
   
3,374

 
Babette Kulka
 
   
330

 
Jack H. Kulka
 
   
330

 
LP Family Group LLC
 
   
102,249

 
Paul T. Lambert
 
   
39,816

 
Chester A. Latcham & Co.
 
   
1,793

 
Constance Lazarus
 
   
417,961

 
Jerome Lazarus
 
   
18,653

 
Susan Lebow
 
   
740

 
Arron Leifer
 
   
4,801

 
Duane Lund
 
   
617

 
Barbara Lusen
 
   
307

 
William J. Mallen Trust DTD 4-29-94 William J. Mallen Trustee
 
   
8,016

 
Stephen Mann
 
   
17

 


-6-

--------------------------------------------------------------------------------





Manor LLC
 
   
80,556

 
R. Craig Martin
 
   
754

 
Mary Jane Downs & Charles F. Downs TTEES
Mary Jane Downs Living Trust UA DTD 12-06-04
 
   

754

 
J. Stanley Mattison
 
   
79

 
Henry E. Mawicke
 
   
636

 
Richard McClintock
 
   
623

 
McElroy Management Inc.
 
   
5,478

 
Eileen Millar
 
   
3,072

 
Linda Miller
 
   
2,000

 
Lila Atkins Mulkey
 
   
7,327

 
Peter Murphy
 
   
56,184

 
Anthony Muscatello
 
   
81,654

 
Ignatius Musti
 
   
1,508

 
New Land Associates Limited Partnership
 
   
1,664

 
Kris Nielsen
 
   
178

 
North Star Associates Limited Partnership
 
   
19,333

 
George F. Obrecht
 
   
5,289

 
Paul F. Obrecht
 
   
4,455

 
Richard F. Obrecht
 
   
5,289

 
Thomas F. Obrecht
 
   
5,289

 
Catherine A. O’Brien
 
   
832

 
Lee O’Brien TTEE of the Martha J. Harbison
Testamentary Trust FBO Christopher C. O’Brien
 
   

666

 
Martha E. O’Brien
 
   
832

 


-7-

--------------------------------------------------------------------------------





Patricia A. O’Brien
 
   
6,387

 
Peter O’Connor
 
   
56,844

 
Steve Ohren
 
   
33,366

 
P&D Partners LP
 
   
1,440

 
Partridge Road Associates
 
   
2,751

 
Sybil T. Patten
 
   
1,816

 
PeeGee L.P.
 
   
4,817

 
Lawrence Peters
 
   
960

 
Jeffrey Pion
 
   
2,879

 
Pipkin Family Trust DTD 10-6-89 Chester & Janice Pipkin Trustees
 
   
3,140

 
Peter M. Polow
 
   
557

 
Keith J. Pomeroy TTEE of Keith J. Pomeroy
Revocable TR Agreement DTD 12-13-76 as
Amended & Restated 6-28-95
 
   


104,954
 
Princeton South at Lawrenceville LLC
 
   
4,692

 
Princeton South at Lawrenceville One
 
   
4,265

 
Swift Terminal Properties
 
   
183,158

 
Abraham Punia
 
   
307

 
RBZ LLC
 
   
155

 
R.E.A. Associates
 
   
8,908

 
RJB Ford City Limited Partnership
 
   
158,438

 
RJB II Limited Partnership
 
   
40,788

 
Marilyn Rangel IRA DTD 2-5-86 Custodian Smith Barney Shearson
 
   
969

 
Richard Rapp
 
   
23

 
Jack F. Ream
 
   
1,071

 


-8-

--------------------------------------------------------------------------------





Seymour D. Reich
 
   
154

 
James C. Reynolds
 
   
40,284

 
Andre G. Richard
 
   
1,508

 
Rebecca S. Roberts
 
   
8,308

 
Leslie A. Rubin Ltd.
 
   
4,048

 
James Sage
 
   
2,156

 
James R. Sage
 
   
3,364

 
Kathleen Sage
 
   
50

 
Wilton Wade Sample
 
   
5,449

 
Debbie B. Schneeman
 
   
740

 
Norma A. Schulze
 
   
307

 
Sciport Discovery Center
 
   
30

 
Sealy & Company, Inc.
 
   
37,119

 
Sealy Florida, Inc.
 
   
675

 
Sealy Professional Drive, L.L.C.
 
   
2,906

 
Sealy Real Estate Services, Inc.
 
   
148,478

 
Sealy Unitholder, L.L.C.
 
   
31,552

 
Mark P. Sealy
 
   
8,451

 
Scott P. Sealy
 
   
40,902

 
Shadeland Associates Limited Partnership
 
   
42,976

 
Frances Shankman Insurance Trust,
Frances Shankman Trustee
 
   

16,540

 
Sam Shamie, Trustee of the Sam Shamie
Trust Agreement DTD 3-16-78, as Restated 11-16-93
 
   

375,000

 
Garrett E. Sheehan
 
   
513

 


-9-

--------------------------------------------------------------------------------





Jay H. Shidler
 
   
68,020

 
Jay H. Shidler and Wallette A. Shidler TEN ENT
 
   
1,223

 
Shidler Equities LP
 
   
254,541

 
D.W. Sivers Co.
 
   
12,265

 
Dennis W. Sivers
 
   
27,636

 
Sivers Family Real Property, Limited Liability Company
 
   
12,062

 
Sivers Investment Partnership
 
   
283,500

 
Wendel C. Sivers Marital Trust UW DTD 2-20-81 Dennis W. Sivers & G. Burke Mims
CO-TTEES
 
   

14,020

 
Estate of Albert Sklar, Miriam M. Sklar Executrix
 
   
3,912

 
Michael B. Slade
 
   
2,829

 
Ellen Margaret Smith
 
   
1,000

 
Joseph Edward Smith
 
   
1,000

 
Kevin Smith
 
   
10,571

 
Olivia Jane Smith
 
   
1,000

 
Arnold R. Sollar TTEE for the Dorothy Sollar Residuary TR
 
   
307

 
Spencer and Company
 
   
154

 
SPM Industrial LLC
 
   
5,262

 
SRS Partnership
 
   
2,142

 
Robert Stein TTEE UA DTD 5-21-96 FBO Robert Stein
 
   
63,630

 
S. Larry Stein TTEE under Revocable Trust Agreement DTD
9-22-99 S. Larry Stein Grantor
 
   

63,630

 
Sterling Family Trust DTD 3-27-80 Donald & Valerie A. Sterling Trustees
 
   
3,559

 
Jonathan Stott
 
   
80,026

 
Victor Strauss
 
   
77

 


-10-

--------------------------------------------------------------------------------





Catherine O’Brien Sturgis
 
   
666

 
Mitchell Sussman
 
   
410

 
Donald C. Thompson TTEE UA DTD 12-31-98 FBO Donald C. Thompson Revocable Family
Trust
 
   

39,243

 
Michael T. Tomasz UA DTD 2-5-90 Trustee of the Michael T. Tomasz Trust
 
   

36,033

 
Barry L. Tracey
 
   
2,142

 
William S. Tyrrell
 
   
2,906

 
Burton S. Ury
 
   
9,072

 
L. Gary Waller & Nancy R. Waller JT TEN
 
   
37,587

 
James J. Warfield
 
   
330

 
Phyllis M. Warsaw Living Trust
 
   
16,540

 
Wilson Management Company LLC
 
   
35,787

 
Elmer H. Wingate, Jr.
 
   
1,688

 
Ralph G. Woodley TTEE under Revocable Trust Agreement
 
   
16,319

 
World’s Fair Limited Partnership
 
   
1,664

 
WSW 1988 Exchange Fund LP c/o WSW Capital Inc. Credit Suisse Asset Mgt. LLC
 
   

32,000

 
Sam L. Yaker TTEE of the Sam L. Yaker Revocable Trust Agreement DTD 2-14-84
 
   

37,870

 
Johannson Yap
 
   
1,680

 
Richard H. Zimmerman Trustee of the Richard H. Zimmerman
Living Trust DTD 10-15-90 as amended
 
   

28,988

 
Gerald & Sharon Zuckerman JT TEN
 
   
615

 




-11-

--------------------------------------------------------------------------------



Exhibit 1C
 
LB Partners
 
Jernie Holdings Corp., a New York corporation
 
Fourbur Co., L.L.C., a New York limited liability company
 
Fourbur Family Co., L.P., a New York limited partnership
 
Jerome Lazarus
 
Constance Lazarus
 
Susan Burman
 
Judith Draizin
 
Jan Burman
 
Judith Draizin as custodian
under the NYUGMA until
age 21 for Danielle Draizin
 
Judith Draizin as custodian
under the NYUGMA until
age 21 for Heather Draizin
 
Judith Draizin as custodian
under the NYUGMA until
age 21 for Jason Draizin
 




--------------------------------------------------------------------------------



Exhibit 1D
 


Contributor Partner
 
 
Protected Amount
 
 
Kerry Acker
 
   
*See Below
 
Sanders H. Acker
 
   
*See Below
 
Charles T. Andrews
 
   
*See Below
 
Daniel R. Andrew, TR of the Daniel R.
Andrew Trust UA 12-29-92
 
   
*See Below
 
The Arel Company
 
   
*See Below
 
E. Donald Bafford
 
   
*See Below
 
William Baloh
 
   
*See Below
 
Enid Barden TTEE of the Enid Barden
Trust DTD 6-28-95
 
   
*See Below
 
Enid Barden TTE of the Enid Barden
Trust of 6-28-96
 
   
*See Below
 
Barbara Bell
 
   
*See Below
 
Stephen McNair Bell
 
   
*See Below
 
Emil Billich
 
   
*See Below
 
Don N. Blurton & Patricia H. Blurton Trustees UA DTD 4-11-96 Blurton Revocable
Family Trust
 
   
*See Below
 
Michael W. Brennan
 
   
*See Below
 
Helen Brown
 
   
*See Below
 
Henry D. Bullock & Terri D. Bullock &
Shawn Stevenson TR of the Bullock
Childrens Education Trust UA 12-20-94,
FBO Benjamin Dure Bullock
 
   
*See Below
 
Henry D. Bullock & Terri D. Bullock &
Shawn Stevenson TR of the Bullock
Childrens Education Trust UA 12-20-94,
FBO Christine Laurel Bullock
 
   
*See Below
 
Ernestine Burstyn
 
   
*See Below
 


--------------------------------------------------------------------------------





Calamer, Inc.
 
   
*See Below
 
Perry C. Caplan
 
   
*See Below
 
Carew Corporation
 
   
*See Below
 
Magdalena G. Castleman
 
   
*See Below
 
Cliffwood Development Company
 
   
*See Below
 
Michael G. Damone TR of the Michael G.
Damone Trust UA 11-4-69
 
   
*See Below
 
Robert L. Denton
 
   
*See Below
 
John E. De B Blockey TR of the John E. De B Blockey Trust
 
   
*See Below
 
Henry E. Dietz Trust UA 1-16-81
 
   
*See Below
 
John M. DiSanto
 
   
*See Below
 
Mark X. DiSanto
 
   
*See Below
 
Darwin B. Dosch
 
   
*See Below
 
Draizin Family Partnership, L.P.
 
   
*See Below
 
Joseph S. Dresner
 
   
*See Below
 
Milton H. Dresner TR of the Milton H. Dresner Revocable Trust UA 10-22-76
 
   
*See Below
 
Martin Eglow
 
   
*See Below
 
Rand H. Falbaum
 
   
*See Below
 
Rowena Finke
 
   
*See Below
 
First & Broadway Limited Partnership
 
   
*See Below
 
Fourbur Family Co., L.P.
 
   
*See Below

 
Ester Fried
 
   
*See Below
 
Jack Friedman TR of the Jack Friedman Revocable Living Trust UA 3-23-78
 
   
*See Below
 
Nancy Gabel
 
   
*See Below
 


-2-

--------------------------------------------------------------------------------





Gerlach Family Trust DTD 6-28-85 Stanley & Linda Gerlach Trustees
 
   
*See Below
 
Martin Goodstein
 
   
*See Below
 
Dennis G. Goodwin and Jeannie L. Goodwin TEN ENT
 
   
*See Below
 
Jeffrey L. Greenberg
 
   
*See Below
 
Stanley Greenberg & Florence Greenberg JT TEN
 
   
*See Below
 
Thelma C. Gretzinger Trust
 
   
*See Below
 
Stanley Gruber
 
   
*See Below
 
H.P. Family Group LLC
 
   
*See Below
 
Clay Hamlin & Lynn Hamlin JT TEN
 
   
*See Below
 
Andrew Holder
 
   
*See Below
 
Ruth Holder
 
   
*See Below
 
Robert W. Holman, Jr.
 
   
*See Below
 
Holman/Shidler Investment Corporation
 
   
*See Below
 
Robert S. Hood Living Trust DTD 1-9-90 & amended 12-16-96 Robert S. Hood Trustee
 
   
*See Below
 
Steven B. Hoyt
 
   
*See Below
 
Jerry Hymowitz
 
   
*See Below
 
Karen L. Hymowitz
 
   
*See Below
 
Seymour Israel
 
   
*See Below
 
Frederick K. Ito Trustee UA DTD 9-9-98 FBO The Frederick K. Ito Trust
 
   
*See Below
 
Frederick K. Ito and June Y. Ito Trustees UA DTD 9-9-98 FBO The June Y. Ito
Trust
 
   
*See Below
 
JP Trusts LLC
 
   
*See Below
 
Michael W. Jenkins
 
   
*See Below
 
Jernie Holdings Corp.
 
   
*See Below
 


-3-

--------------------------------------------------------------------------------





Charles Mark Jordan
 
   
*See Below
 
Nourhan Kailian
 
   
*See Below
 
H.L. Kaltenbacher, P.P. Kaltenbacher & J.K. Carr TTEES
of the Joseph C. Kaltenbacher Credit Shelter TR
 
   
*See Below
 
Sarah Katz
 
   
*See Below
 
Carol F. Kaufman
 
   
*See Below
 
KEP LLC
 
   
*See Below
 
Jack Kindler
 
   
*See Below
 
Kirshner Family Trust #1 DTD 4-8-76 Berton & Barbara Kirshner Trustees
 
   
*See Below
 
Kirshner Trust #4 FBO Todd Kirshner DTD 12-30-76 Berton Kirshner Trustee
 
   
*See Below
 
Arthur Kligman
 
   
*See Below
 
Joan R. Krieger TTEE of the Joan R. Krieger Revocable Trust DTD 1021-97
 
   
*See Below
 
William L. Kreiger, Jr.
 
   
*See Below
 
LP Family Group LLC
 
   
*See Below
 
Paul T. Lambert
 
   
*See Below
 
Constance Lazarus
 
   
*See Below
 
Jerome Lazarus
 
   
*See Below
 
Susan Lebow
 
   
*See Below
 
Arron Leifer
 
   
*See Below
 
Barbara Lusen
 
   
*See Below
 
William J. Mallen Trust DTD 4-29-94,
William J. Mallen Trustee
 
   
*See Below
 
Stephen Mann
 
   
*See Below
 
R. Craig Martin
 
   
*See Below
 


-4-

--------------------------------------------------------------------------------





J. Stanley Mattison
 
   
*See Below
 
Henry E. Mawicke
 
   
*See Below
 
Eileen Millar
 
   
*See Below
 
Linda Miller
 
   
*See Below
 
Peter Murphy
 
   
*See Below
 
Anthony Muscatello
 
   
*See Below
 
New Land Associates Limited Partnership
 
   
*See Below
 
Kris Nielsen
 
   
*See Below
 
North Star Associates Limited Partnership
 
   
*See Below
 
George F. Obrecht
 
   
*See Below
 
Paul F. Obrecht
 
   
*See Below
 
Richard F. Obrecht
 
   
*See Below
 
Thomas F. Obrecht
 
   
*See Below
 
Peter O’Connor
 
   
*See Below
 
P&D Partners LP
 
   
*See Below
 
Partridge Road Associates
 
   
*See Below
 
Sybil T. Patten
 
   
*See Below
 
PeeGee L.P.
 
   
*See Below
 
Lawrence Peters
 
   
*See Below
 
Jeffrey Pion
 
   
*See Below
 
Peter M. Polow
 
   
*See Below
 
Keith J. Pomeroy TTEE of Keith J. Pomeroy
Revocable TR Agreement DTD 12-13-76 as
Amended & Restated 6-28-95
 
   
*See Below
 
Princeton South at Lawrenceville LLC
 
   
*See Below
 


-5-

--------------------------------------------------------------------------------





Princeton South at Lawrenceville One
 
   
*See Below
 
Abraham Punia
 
   
*See Below
 
RBZ LLC
 
   
*See Below
 
R.E.A. Associates
 
   
*See Below
 
Richard Rapp
 
   
*See Below
 
Jack F. Ream
 
   
*See Below
 
Seymour D. Reich
 
   
*See Below
 
James C. Reynolds
 
   
*See Below
 
Rebecca S. Roberts
 
   
*See Below
 
Leslie A. Rubin Ltd.
 
   
*See Below
 
SRS Partnership
 
   
*See Below
 
Kathleen Sage
 
   
*See Below
 
Debbie B. Schneeman
 
   
*See Below
 
Norma A. Schulze
 
   
*See Below
 
Shadeland Associates Limited Partnership
 
   
*See Below
 
Frances Shankman Insurance Trust,
Frances Shankman Trustee
 
   
*See Below
 
Sam Shamie, Trustee of the Sam Shamie
Trust Agreement DTD 3-16-78, as
Restated 11-16-93
 
   
*See Below
 
Jay H. Shidler
 
   
*See Below
 
Jay H. Shidler and Wallette A. Shidler TEN ENT
 
   
*See Below
 
Shidler Equities LP
 
   
*See Below
 
D.W. Sivers Co.
 
   
*See Below
 
Dennis W. Sivers
 
   
*See Below
 
Sivers Family Real Property, Limited Liability Company
 
   
*See Below
 


-6-

--------------------------------------------------------------------------------





Sivers Investment Partnership
 
   
*See Below
 
Wendel C. Sivers Marital Trust UW DTD 2-20-81 Dennis W. Sivers & G. Burke Mims
CO-TTEES
 
   
*See Below
 
Kevin Smith
 
   
*See Below
 
Spencer and Company
 
   
*See Below
 
Robert Stein TTEE UA DTD 5-21-96 FBO Robert Stein
 
   
*See Below
 
S. Larry Stein TTEE under Revocable Trust Agreement DTD 9-22-99 S. Larry Stein
Grantor
 
   
*See Below
 
Sterling Family Trust DTD 3-27-80 Donald & Valerie A. Sterling Trustees
 
   
*See Below
 
Jonathan Stott
 
   
*See Below
 
Victor Strauss
 
   
*See Below
 
Mitchell Sussman
 
   
*See Below
 
Donald C. Thompson TTEE UA DTD 12-31-98 FBO Donald C. Thompson Revocable Family
Trust
 
   
*See Below
 
Michael T. Tomasz UA DTD 2-5-90 Trustee of the Michael T. Tomasz Trust
 
   
*See Below
 
Barry L. Tracey
 
   
*See Below
 
William S. Tyrrell
 
   
*See Below
 
Burton S. Ury
 
   
*See Below
 
James J. Warfield
 
   
*See Below
 
Phyllis M. Warsaw Living Trust
 
   
*See Below
 
Wilson Management Co. LLC
 
   
*See Below
 
Elmer H. Wingate, Jr.
 
   
*See Below
 
Ralph G. Woodley TTEE under Revocable Trust Agreement
 
   
*See Below
 
World’s Fair Limited Partnership
 
   
*See Below
 
Sam L. Yaker TTEE of the Sam L. Yaker Revocable Trust Agreement DTD 2-14-84
 
   
*See Below
 


-7-

--------------------------------------------------------------------------------





Richard H. Zimmerman Trustee of the Richard H. Zimmerman Living Trust DTD
10-15-90 as amended
 
   
*See Below
 
Gerald & Sharon Zuckerman JT TEN
 
   
*See Below
 
New Land Associates LP
 
   
2,195,750
 
World’s Fair Partners, LP
 
   
211,208
 
Princeton South at Lawrenceville
 
   
5,267,344
 
Stanley Gruber
 
   
1,388,338
 
Stephen Mann
 
   
120,174
 
Seymour Israel
 
   
120,169
 
James O’Neil Duffy, Jr.
 
   
4,107
 
Garrett E. Sheehan
 
   
4,107
 
Andrew Holder
 
   
10,000
 
Arron Leifer
 
   
300,000
 
Arthur Kligman
 
   
80,000
 
Barbara Lusen
 
   
80,000
 
Carol F. Kaufman
 
   
50,000
 
Debbie B. Schneeman
 
   
30,000
 
Emil Billich
 
   
25,000
 
Ernestine Burstyn
 
   
160,000
 
H.L. Kaltenbacher, P.P. Kaltenbacher & J.K. Carr TTEES of the Joseph C.
Kaltenbacher Credit Shelter TR
 
   
100,000
 
HP Family Group, LLC
 
   
16,110,000
 
Jack Kindler
 
   
100,000
 
Jerry Hymowitz
 
   
80,000
 
JP Trusts LLC
 
   
4,729,000
 


-8-

--------------------------------------------------------------------------------





Karen L. Hymowitz
 
   
45,000
 
Kerry Acker
 
   
45,000
 
Lawrence Peters
 
   
75,000
 
LP Family Group LLC
 
   
16,015,000
 
Magdalena G. Castleman
 
   
80,000
 
Martin Goodstein
 
   
250,000
 
Mitchell Sussman
 
   
110,000
 
Nancy Gabel
 
   
5,000
 
Norma A. Schulze
 
   
80,000
 
P&D Partners LP
 
   
100,000
 
PeeGee L.P.
 
   
25,000
 
Peter M. Polow
 
   
75,000
 
R.E.A. Associates
 
   
4,192,000
 
Richard Rapp
 
   
10,000
 
Sanders H. Acker
 
   
80,000
 
Sarah Katz
 
   
80,000
 
Seymour D. Reich
 
   
45,000
 
Spencer and Company
 
   
45,000
 
Susan Lebow
 
   
30,000
 
The Arel Company
 
   
80,000
 
Victor Strauss
 
   
25,000
 
WSW 1998 Exchange Fund L.P.
 
   
315,000
 
Rowena Finke
 
   
45,000
 
Ruth Holder
 
   
230,000
 


-9-

--------------------------------------------------------------------------------





Stanley Greenberg & Florence Greenberg JT TEN
 
   
80,000
 
Abraham Punia
 
   
80,000
 
Francis Shankman Insurance Trust, Francis Shankman Trustee
 
   
200,000
 
Jerome Lazarus
 
   
17,000,000
 
Constance Lazarus
 
   
3,600,000
 
Jernie Holdings Corp.
 
   
100,000
 
Fourbur Family Co., L.P.
 
   
5,985,000
 
Robert L. Friedman
 
   
249,000
 
Phyllis M. Warsaw Living Trust
 
   
212,000
 







* An amount equal to (a) the taxable gain, if any, that would be realized by
such Additional Limited Partner if such Additional Limited Partner were to
dispose of its Interest for no consideration other than the release or deemed
release of liabilities of the partnership assumed by or otherwise allocable to
such Additional Limited Partner under Code Section 752, as such hypothetical
gain is determined from time to time, less (b) such Additional Limited Partner’s
share of “qualified nonrecourse financing” as defined in Code Section 465(b)(6)
and the Treasury Regulations thereunder, as such share is determined in
accordance with Treasury Regulations Section 1.752-3(a).

-10-

--------------------------------------------------------------------------------



FIRST INDUSTRIAL, L.P.


EXHIBIT 2


TO


TENTH AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT


Form of Redemption Notice




--------------------------------------------------------------------------------



Exhibit 2
 
Redemption Notice
 
The undersigned hereby irrevocably (i) elects to exercise its redemption rights
contained in Section 9.1(A) of the Tenth Amended and Restated Limited
Partnership Agreement of First Industrial, L.P. (the “Partnership Agreement”)
with respect to an aggregate of _____ Partnership Units (as defined in the
Partnership Agreement), (ii) surrenders such Partnership Units and all right,
title and interest therein and (iii) directs that the REIT shares (as defined in
the Partnership Agreement), or applicable cash amount if so determined by the
General Partner (as defined in the Partnership Agreement) in accordance with the
Partnership Agreement, deliverable upon redemption of such Partnership Units be
delivered to the address specified below.
 
Dated: ______________________
 
Name of Limited Partner: ______________________
 
Social Security or
Federal Employer ID Number: ______________________
 

                                                                                     
(Signature of Limited Partner)
 
                                                                                      
(Street Address)
 
                                                                                       
(City)                 (State)(Zip Code)
 
Signature Guaranteed by:
 
                                                                                     





--------------------------------------------------------------------------------



FIRST INDUSTRIAL, L.P.


EXHIBIT 3


TO


TENTH AMENDED AND RESTATED


LIMITED PARTNERSHIP AGREEMENT


Form of Registration Rights Agreement


--------------------------------------------------------------------------------



Exhibit 3
 


 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT


Dated as of June __, 1994


of


First Industrial Realty Trust, Inc.


for the benefit of


HOLDERS OF LIMITED PARTNERSHIP UNITS


of


First Industrial, L.P.


--------------------------------------------------------------------------------



Registration Rights Agreement
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June   , 1994, by First Industrial Realty Trust, Inc. (the “Company”) for
the benefit of the persons who own limited partnership units (“Units”) of First
Industrial, L.P. (the “Partnership”) on the date hereof and their successors,
assigns and transferees (herein referred to collectively as the “Holders” and
individually as a “Holder”).
 
WHEREAS, on the date hereof each Holder is or will become the owner of Units in
the Partnership in connection with the contribution (the “Contributions”) of
certain real properties and other assets to the Partnership;
 
WHEREAS, on the date hereof the company is consummating an initial public
offering of its common stock and is becoming the sole general partner of the
Partnership;
 
WHEREAS, in connection with the foregoing, the Company has agreed, subject to
the terms, conditions and limitations set forth in the limited partnership
agreement of the Partnership (the “Partnership Agreement”), to provide the
Holders with certain registration rights.
 
NOW, THEREFORE, the Company for the benefit of the Holders agrees as follows:
 
Section 1. Definitions.
 
As used in this Agreement, the following capitalized defined terms shall have
the following meanings:
 
Exchange Act: The Securities Exchange Act of 1934, as amended form time to time.
 
Holders or Holders: As set forth in the preamble.
 
Majority Holders: At any time, Holders of Registrable Securities and Units then
redeemable for Registrable Securities, who if all Units were so redeemed, would
then hold a majority of the Registrable Securities.
 
NASD: The National Association of Securities Dealers, Inc.
 
Person: Any individual, partnership, corporation, trust or other entity.
 
Prospectus: A prospectus included in the Shelf Registration statement, including
any preliminary prospectus, and any such prospectus as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Securities covered by the Shelf Registration
Statement, and by all other amendments and supplements to such prospectus,
including post-effective amendments, and in each case including all material
incorporated by reference therein.
 
Registrable Securities: The Shares, excluding (i) Shares for which the Shelf
Registration Statement shall have become effective under the Securities Act and
which have been disposed of under the Shelf Registration Statement (ii) Shares
sold or otherwise distributed pursuant to Rule 144 under the Securities Act and
(iii) Shares as to which registration under the Securities Act is not required
to permit the sale thereof to the public.
 
Registration Expenses: Any and all expenses incident to performance of or
compliance with this Agreement, including, without limitation: (i) all SEC,
stock exchange or NASD registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualification of any of the Registrable Securities and the preparation of a
Blue Sky Memorandum) and compliance with the rules of the NASD, (iii) all
 

-2-

--------------------------------------------------------------------------------



expenses of any Persons in preparing or assisting in preparing, word processing,
printing and distributing the Shelf Registration Statement, any Prospectus,
certificates and other documents relating to the performance of and compliance
with this Agreement, (iv) all fees and expenses incurred in connection with the
listing, if any, of any of the Registrable Securities on any securities exchange
or exchanges pursuant to Section 3(1) hereof, and (v) the fees and disbursements
of counsel for the Company and of the independent public accountants of the
Company, including the expenses of any special audits or “cold comfort” letters,
if any, required by or incident to such performance and compliance. Registration
Expenses shall specifically exclude underwriting discounts and commissions,
brokerage or dealer fees, the fees and disbursements of counsel, accountants or
other representatives of a selling Holder, and transfer taxes, if any, relating
to the sale or disposition of Registrable Securities by a selling Holder, all of
which shall be borne by such Holder in all cases.
 
Registration Notice: As set forth in Section 3(b) hereof.
 
Sale Period: The 45-day period immediately following the filing with the SEC by
the Company of an annual report of the Company on Form 1-K or a quarterly report
of the Company on Form 10-Q or such other period as the Company may determine.
 
SEC: The Securities and Exchange Commission.
 
Securities Act: The Securities Act of 1933, as amended from time to time.
 
Shares: The shares of common stock, $.01 par value, of the Company issued to
Holders of Unites upon redemption or exchange of their Units.
 
Shelf Registration: A registration required to be effected pursuant to Section 2
hereof.
 
Shelf Registration Statement: A “shelf” registration statement of the Company
and any other entity required to be a registrant with respect to such shelf
registration statement pursuant to the requirements of the Securities Act which
covers all of the Registrable Securities on an appropriate form under Rule 415
under the Securities Act, or any similar rule that may be adopted by the SEC,
and all amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.
 
Units: Limited partnership interests in the Partnership issued to the holders in
connection with the Contributions.
 
Section 2. Shelf Registration Under the Securities Act.
 
(a) Filing of Shelf Registration Statement. Within 13 months following the date
hereof, the Company shall cause to be filed a Shelf Registration Statement
providing for the sale by the Holders of all of the Registrable Securities ion
accordance with the terms hereof and will use its reasonable best efforts to
cause such Shelf Registration Statement to be declared effective by the SEC as
soon as reasonably practicable. The Company agrees to use it reasonable best
efforts to keep the Shelf Registration Statement continuously effective under
the Securities Act until such time as the aggregate number of Units and
Registrable Securities outstanding is less than 5% of the aggregate number of
Units outstanding on the date hereof (after giving effect to the Contributions)
and, subject to Section 3(b) and Section 3(i), further agrees to supplement or
amend the Shelf Registration Statement, if and as required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or by any
other rules and regulations thereunder for Shelf Registration. Each Holder who
sells Shares as part of the Shelf Registration shall be deemed to have agreed to
all of the terms and conditions of this Agreement and to have agreed to perform
any and all obligations of a Holder hereunder.
 

-3-

--------------------------------------------------------------------------------



(b) Expenses. The Company shall pay all Registration Expenses in connection with
the registration pursuant to Section 2(a). Each Holder shall pay all
underwriting discounts and commissions, brokerage or dealer fees, the fees and
disbursements of counsel, accountants or other representatives of such Holder
and transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement or Rule 144
under the Securities Act.
 
(c) Inclusion in Shelf Registration Statement. Not later than 30 days prior to
filing the Shelf Registration Statement with the SEC, the Company shall notify
each Holder of its intention to make such filing and request advice from each
Holder as to whether such Holder desires to have Registrable Securities held by
it or which it is entitled to receive not later than the last day of the first
Sale Period occurring in whole or in part after the date of such notice included
in the Shelf Registration Statement at such time. Any Holder who does not
provide the information reasonably requested by the Company in connection with
the Shelf Registration Statement as promptly as practicable after receipt of
such notice, but in no event later than 20 days thereafter, shall not be
entitled to have its Registrable Securities included in the Shelf Registration
Statement at the time it becomes effective, but shall have the right thereafter
to deliver to the Company a Sale Notice as contemplated by Section 3(b).
 
Section 3. Registration Procedures.
 
In connection with the obligations of the Company with respect to the Shelf
Registration Statement pursuant to Section 2 hereof, the Company shall:
 
(a) prepare and file with the SEC, within the time period set forth in Section
2(a) hereof, a Shelf Registration Statement, which Shelf Registration Statement
(i) shall be available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution by the selling Holders
thereof and (ii) shall comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith.
 
(b) subject to the last three sentences of this Section 3(b) and to Section 3(i)
hereof, (i) prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective for the applicable period; (ii) cause
each Prospectus to be supplemented by any required prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 or any similar rule that may be
adopted under the Securities Act; (iii) respond promptly to any comments
received from the SEC with respect to the Shelf Registration Statement, or any
amendment, post-effective amendment or supplement relating thereto; and
(iv) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by the Shelf Registration Statement during
the applicable period in accordance with the intended method or methods of
distribution by the selling Holders thereof. Notwithstanding anything to the
contrary contained herein, the Company shall not be required to take any of the
actions described in clauses (i), (ii) or (iii) above with respect to each
particular Holder of Registrable Securities unless and until the Company has
received either a written notice (a “Registration Notice”) from a Holder that
such Holder intends to make offers or sales under the Shelf Registration
Statement as specified in such Registration Notice or a written response from
such Holder of the type contemplated by Section 2(c); provided, however, that
the Company shall have 7 business days to prepare and file any such amendment or
supplement after receipt of a Registration Notice. Once a Holder has delivered
such a written response or a Registration Notice to the Company, such Holder
shall promptly provide to the Company such information as the Company reasonably
requests in order to identify such Holder and the method of distribution in a
post-effective amendment to the Shelf Registration Statement or a supplement to
a Prospectus. Offers or sales under the Shelf Registration Statement may be made
only during a Sale Period. Such Holder also shall notify the Company in writing
upon completion of such offer or sale or at such time as such Holder no longer
intends to make offers or sales under the Shelf Registration Statement.
 
(c) furnish to each Holder of Registrable Securities that has delivered a
Registration Notice to the Company, without charge, as many copies of each
applicable Prospectus, including each preliminary Prospectus,
 

-4-

--------------------------------------------------------------------------------



and any amendment or supplement thereto and such other documents as such Holder
may reasonably request, in order to facilitate the public sale or other
disposition of the Registrable Securities; the Company consents to the use of
such Prospectus, including each preliminary Prospectus, by each such Holder of
Registrable Securities in connection with the offering and sale of the
Registrable Securities covered by such Prospectus or the preliminary Prospectus.
 
(d) use its reasonable best efforts to register or qualify the Registrable
Securities by the time the Shelf Registration Statement is declared effective by
the SEC under all applicable state securities or “blue sky” laws of such
jurisdictions as any Holder of Registrable Securities covered by the Shelf
Registration Statement shall reasonably request in writing, keep each such
registration or qualification effective during the period the Shelf Registration
Statement is required to be kept effective or during the period offers or sales
are being made by a Holder that has delivered a Registration Notice to the
Company, whichever is shorter, and do any and all other acts and things which
may be reasonably necessary or advisable to enable such Holder to consummate the
disposition in each such jurisdiction of such Registrable Securities owned by
such Holder; provided, however, that the Company shall not be required (i) to
qualify generally to do business in any jurisdiction or to register as a broker
or dealer in such jurisdiction where it would not be required so to qualify or
register but for this Section 3(d), (ii) to subject itself to taxation in any
such jurisdiction or (iii) to submit to the general service of process in any
such jurisdiction.
 
(e) notify each Holder when the Shelf Registration Statement has become
effective and notify each Holder of Registrable Securities that has delivered a
Registration Notice to the Company promptly and, if requested by such Holder,
confirm such advice in writing (i) 3hen any post-effective amendments and
supplements to the Shelf Registration Statement become effective, (ii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of the Shelf Registration Statement or the
initiation of any proceedings for that purpose, (iii) if the Company receives
any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose and (iv) of the happening of any event during the
period the Shelf Registration Statement is effective as a result of which the
Shelf Registration Statement or a related Prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading.
 
(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of the Shelf Registration Statement at the earliest
possible moment.
 
(g) furnish to each Holder of Registrable Securities that has delivered a
Registration Notice to the Company, without charge, at least one conformed copy
of the Shelf Registration Statement and any post-effective amendment thereto
(without documents incorporated therein by reference or exhibits thereto, unless
requested).
 
(h) cooperate with the selling Holders of Registrable Securities to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any Securities Act legend; and enable
certificates for such Registrable Securities to be issued for such numbers of
shares and registered in such names as the selling Holders may reasonably
request at least two (2) business days prior to any sale of Registrable
Securities.
 
(i) subject to the last three sentences of Section 3(b) hereof, upon the
occurrence of any event contemplated by Section 3(e)(iv) hereof, use its
reasonable best efforts promptly to prepare and file a supplement or prepare,
file and obtain effectiveness of a post-effective amendment to the Shelf
Registration Statement or a related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
 

-5-

--------------------------------------------------------------------------------



(j) make available for inspection by representatives of the Holders of the
Registrable Securities and any counsel or accountant retained by such Holders,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the respective officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, counsel or accountant in connection with the Shelf Registration
Statement; provided, however, that such records, documents or information which
the Company determines in good faith to be confidential, and notifies such
representatives, counsel or accountants in writing that such records, documents
or information are confidential, shall not be disclosed by the representatives,
counsel or accountants unless (i) the disclosure of such records, documents or
information is necessary to avoid or correct a material misstatement or omission
in the Shelf Registration Statement, (ii) the release of such records, documents
or information is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) such records, documents or information have been
generally made available to the public otherwise than in violation of this
Agreement.
 
(k) a reasonable time prior to the filing of any Prospectus, any amendment to
the Shelf Registration Statement or amendment or supplement to a Prospectus,
provide copies of such document (not including any documents incorporated by
reference therein unless requested) to the Holders of Registrable Securities
that have provided a Registration Notice to the Company.
 
(l) use its reasonable best efforts to cause all Registrable Securities to be
listed on any securities exchange on which similar securities issued by the
Company are then listed.
 
(m) obtain a CUSIP number for all Registrable Securities, not later than the
effective date of the Shelf Registration Statement.
 
(n) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the SEC and make available to its security holders, as soon as
reasonably practicable, an earnings statement covering at least 12 months which
shall satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
(o) use its reasonable best efforts to cause the Registrable Securities covered
by the Shelf Registration Statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable Holders that have delivered
Registration Notices to the Company to consummate the disposition of such
Registrable Securities.
 
The Company may require each Holder of Registrable Securities to furnish to the
Company in writing such information regarding the proposed distribution by such
Holder of such Registrable Securities as the Company may from time to time
reasonably request in writing.
 
In connection with and as a condition to the Company’s obligations with respect
to the Shelf Registration Statement pursuant to Section 2 hereof and this
Section 3, each Holder agrees that (i) it will not offer or sell its Registrable
Securities under the Shelf Registration Statement until (A) it has either
(1) provided a Registration Notice pursuant to Section 3(b) hereof or (2) had
Registrable Securities included in the Shelf Registration Statement at the time
it became effective pursuant to Section 2(c) hereof and (B) it has received
copies of the supplemented or amended Prospectus contemplated by Section 3(b)
hereof and receives notice that any post-effective amendment has become
effective; (ii) upon receipt of nay notice from the Company of the happening of
any event of the kind described in Section 3(b)(iv) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Shelf Registration Statement until such Holder receives copies of the
supplemented or amended Prospectus contemplated by Section 3(i) hereof and
receives notice that any post-effective amendment has become effective, and, if
so directed by the Company, such Holder will deliver to the Company (at the
expense of the Company) all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
registrable Securities current at the time of receipt of such notice; and (iii)
all offers and sales under the Shelf Registration Statement shall be completed
within forty-five (45) days after the first date on
 

-6-

--------------------------------------------------------------------------------



which offers or sales can be made pursuant to clause (i) above, and upon
expiration of such forty-five (45) day period the Holder will not offer or sell
its Registrable Securities under the Shelf Registration Statement until it has
again complied with the provisions of clauses (i)(A)(1) and (B) above, except
that if the applicable Registration Notice was delivered to the Company at a
time which was not part of a Sale Period, such forty-five (45) day period shall
be the next succeeding Sale Period.
 
Section 4. Restrictions on Public Sale by Holders of Registrable Securities.
 
Each Holder agrees with the Company that:
 
(a) If the Company determines in its good faith judgment, after consultation
with counsel, that the filing of the Shelf Registration Statement under Section
2 hereof or the use of any Prospectus would require the disclosure of important
information which the Company has a bona fide business purpose for preserving as
confidential or the disclosure of which would impede the Company’s ability to
consummate a significant transaction, upon written notice of such determination
by the Company, the rights of the Holders to offer, sell or distribute any
Registrable Securities pursuant to the Shelf Registration Statement or to
require the Company to take action with respect to the registration or sale of
any Registrable Securities pursuant to the Shelf Registration Statement
(including any action contemplated by Section 3 hereof) will be suspended until
the date upon which the Company notifies the Holders in writing that suspension
of such rights for the grounds set forth in this Section 4(a) is no longer
necessary.
 
(b) In the case of the registration of any underwritten equity offering proposed
by the Company (other than any registration by the Company on Form S-8, or a
successor or substantially similar form, of (i) an employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan or (ii) a dividend reinvestment plan), each Holder agrees, if
requested in writing by the managing underwriter or underwriters administering
such offering, not to effect any offer, sale or distribution of Registrable
Securities ) or any option or right to acquire Registrable Securities) during
the period commencing on the 10th day prior to the expected effective date
(which date shall be stated in such notice) of the registration statement
covering such underwritten primary equity offering and ending on the date
specified by such managing underwriter in such written request to such Holder,
which date shall not be later than six months after such expected date of
effectiveness;
 
(c) In the event that any Holder uses a Prospectus in connection with the
offering and sale of Registrable Securities covered by such Prospectus, such
Holder will use only the latest version of such Prospectus provided to it by the
Company.
 
Section 5. Indemnification Contribution.
 
(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder and its officers and directors and each person, if any, who
controls any Holder within the meaning of Section 15 of the Securities Act as
follows:
 
(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Shelf Registration Statement (or any amendment
thereto) or any Prospectus, including all documents incorporated therein by
reference, or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading;
 
(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever based upon any such
 

-7-

--------------------------------------------------------------------------------



untrue statement or omission, or any such alleged untrue statement or omission,
if such settlement is effected with the written consent of the Company; and
 
(iii) against any and all expense whatsoever, as incurred (including reasonable
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or investigation or proceeding by
any governmental agency or body, commenced or threatened, in each case whether
or not a party, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under clause (i) or (ii) above;
 
provided, however, that the indemnity provided pursuant to this Section 5(a)
does not apply to any Holder with respect to any loss, liability, claim, damage
or expense to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by such Holder expressly for
use in the Shelf Registration Statement (or any amendment thereto) or any
Prospectus.
 
(b) Indemnification by Holders. Each Holder severally agrees to indemnify and
hold harmless the Company and the other selling Holders, and each of their
respective directors and officers (including each director and officer of the
Company who signed the Shelf Registration Statement), and each person, if any,
who controls the Company or any other selling Holder within the meaning of
Section 15 of the Securities Act, to the same extent as the indemnity contained
in Section 5(a) hereof (except that any settlement described in Section 5(a)(2)
shall be effected with the written consent of such Holder), but only insofar as
such loss, liability, claim, damage or expense arises out of or is based upon
any untrue statement or omission, or alleged untrue statement or omission, made
in the Shelf Registration Statement (or any amendment thereto) or any Prospectus
in reliance upon and in conformity with written information furnished to the
Company by such selling Holder expressly for use in the Shelf Registration
Statement (or any amendment thereto) or such Prospectus. In no event shall the
liability of any Holder under this Section 5(b) be greater in amount than the
dollar amount of the proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Each indemnified party shall give reasonably prompt notice to each
indemnifying party of any action or proceeding commenced against it in respect
of which indemnity may be sought hereunder, but failure so to notify an
indemnifying party (i) shall not relieve it from any liability which it may have
under the indemnity agreement provided in Section 5(a) or (b) unless and to the
extent it did not otherwise learn of such action and the lack of notice by the
indemnified party results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) shall not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided under Section 5(a) or (b). If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding at such indemnifying party’s own expense with counsel chosen by the
indemnifying party; provided, however, that, if such indemnified party or
parties reasonably determine that a conflict of interest exists where it is
advisable for such indemnified part or parties to be represented by separate
counsel or that, upon advice of counsel, there may be legal defenses available
to them which are different from or in addition to those available to the
indemnifying party, then the indemnifying party shall not be entitled to assume
such defense and the indemnified party or parties in the aggregate shall be
entitled to one separate counsel at the indemnifying party’s expense. If an
indemnifying party is not so entitled to assume the defense of such action or
does not assume such defense, after having received the notice referred to in
the first sentence of this Section 5(c), the indemnifying party or parties will
pay the reasonable fees and expenses of counsel for the indemnified party or
parties. In such event however, no indemnifying party will be liable for any
settlement effected without the written consent of such indemnifying party. If
an indemnifying party is entitled to assume, and assumes, the defense of such
action or proceeding in accordance with this paragraph, such indemnifying party
shall not be liable for any fees and expenses of counsel for the indemnified
parties incurred thereafter in connection with such action or proceeding.
 

-8-

--------------------------------------------------------------------------------



(d) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in this Section 5 is for any reason
held to be unenforceable although applicable in accordance with its terms, the
Company and the selling Holders shall contribute to the aggregate losses,
liabilities, claims, damages and expenses of the nature contemplated by such
indemnity agreement incurred by the Company and the selling Holders, in such
proportion as is appropriate to reflect the relative fault of and benefits to
the Company on the one hand the selling Holders on the other (in such
proportions that the selling Holders are severally, not jointly, reasonable for
the balance), in connection with the statements or omissions which resulted in
such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations. The relative benefits to the indemnifying
party and indemnified parties shall be determined by reference to, among other
things, the total proceeds received by the indemnifying party and indemnified
parties in connection with the offering to which such losses, liabilities,
claims, damages, or expenses relate. The relative fault of the indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether the action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or the indemnified parties, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action.
 
The Company and the Holders agree that it would not be just or equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no selling Holder shall be
required to contribute any amount in excess of the amount by which the total
price at which the Registrable Securities of such selling Holder were offered to
the public exceeds the amount of any damages which such selling Holder is
otherwise required to pay by reason of such untrue statement or omission.
 
Notwithstanding the foregoing, no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person w ho was not guilty of such fraudulent
misrepresentation. For purposes of this Section 5(d), each Person, if any, who
controls a Holder within the meaning of Section 15 of the Securities Act and
directors and officers of a Holder shall have the same rights to contribution as
such Holder, and each director of the Company, each officer of the Company w ho
signed the Shelf Registration Statement and each Person, if any, who controls
the Company within the meaning of Section 15 of the Securities Act shall have
the same rights to contribution as the Company.
 
Section 6. Rule 144 Sales.
 
(a) The Company covenants that it will file the reports requires to be filed by
the Company under the Securities Act and the Exchange Act, so as to enable any H
older to sell Registrable Securities pursuant to Rule 144 under the Securities
Act.
 
(b) In connection with any sale, transfer or other disposition by any Holder of
any Registrable Securities pursuant to Rule 144 under the Securities Act, the
Company shall cooperate with such Holder to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any Securities Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as the selling Holders may reasonably request at least two business days
prior to any sale of Registrable Securities.
 
Section 7. Miscellaneous.
 
(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without consent of the Company and Holders constituting Majority Holders;
provided, however, that no amendment, modification or supplement or waiver or
consent to the departure with
 

-9-

--------------------------------------------------------------------------------



respect to the provisions of Sections 2, 3, 4, 5, 6 or 7(a) hereof or the
definition of Registrable Securities or which would impair the rights of any
Holder under such provisions, shall be effective as against any Holder of
Registrable Securities or Units redeemable for Registrable Securities unless
consented to in writing by such Holder of Registrable Securities or Units.
Notice of any amendment, modification or supplement to this Agreement adopted in
accordance with this Section 7(a) shall be provided by Company to each Holder of
Registrable Securities or Units redeemable for Registrable Securities at least
thirty (30) days prior to the effective date of such amendment, modification or
supplement.
 
(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, telex, telecopier or any courier guaranteeing overnight delivery, (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 7(b),
which address initially is, with respect to each H older, the address set forth
in the Partnership Agreement, or (ii) to the Company, at 150 N. Wacker Drive,
Suite 150, Chicago, Illinois 60606, Attention: President.
 
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt is acknowledged, if telecopied; or at the time
delivered if delivered by an air courier guaranteeing overnight delivery.
 
(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the Company and
the Holders, including without limitation and without the need for an express
assignment, subsequent Holders. If any successor, assignee or transferee of any
Holder shall acquire Registrable Securities, in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be entitled to receive the benefits hereof and
shall be conclusively deemed to have agreed to be bound by all of the terms and
provisions hereof.
 
(d) Headings. The headings in this Agreement are for the convenience of
reference only and shall not limited or otherwise affect the meaning hereof.
 
(e) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PROVISIONS THEREOF.
 
(f) Specific Performance. The Company and the Holders acknowledge that there
would be no adequate remedy at law if any party fails to perform any of its
obligations hereunder, and accordingly agree that the Company and each Holder,
in addition to any other remedy to which it may be entitled at law or in equity,
shall be entitled to compel specific performance of the obligations of another
under this Agreement in accordance with the terms and conditions of this
Agreement in any court of the United States or any State thereof having
jurisdictions.
 
(g) Entire Agreement. This Agreement is intended by the Company as a final
expression of its agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the Company in respect of the
subject matter contained herein. This Agreement supersedes all prior agreements
and understandings of the Company with respect to such subject matter.
 

-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Agreement as of the date first
written above.
 
FIRST INDUSTRIAL REALTY TRUST, INC.
 
By:   
Name:  
Title  




-11-

--------------------------------------------------------------------------------




